



____________________________________________________________________________________________________________________________________________________________










BREVARD COUNTY, FLORIDA


AND


PIVOTAL UTILITY HOLDINGS, INC.
____________________________________


LOAN AGREEMENT
____________________________________


Dated as of February 1, 2013












The interest of Brevard County, Florida (the “Issuer”) in this Loan Agreement
has been assigned (except for “Reserved Rights” defined in this Loan Agreement)
pursuant to the Indenture of Trust dated as of the date hereof from the Issuer
to The Bank of New York Mellon Trust Company, N.A., as trustee (the “Trustee”),
and is subject to the security interest of the Trustee thereunder.










____________________________________________________________________________________________________________________________________________________________

 
 

--------------------------------------------------------------------------------

 

LOAN AGREEMENT


TABLE OF CONTENTS


(This Table of Contents is not a part of the Loan Agreement and is only for
convenience of reference.)
 
ARTICLE I DEFINITIONS
 
2
     
Section 1.01
Definitions.
2
Section 1.02
Uses of Phrases.
5
   
ARTICLE II REPRESENTATIONS, COVENANTS AND WARRANTIES
5
     
Section 2.01
Representations, Covenants and Warranties of the Issuer.
5
Section 2.02
Representations, Covenants and Warranties of the Company.
6
Section 2.03
Tax‑Exempt Status of the Bonds.
9
Section 2.04
Notice of Determination of Taxability.
10
   
ARTICLE III REFUNDING OF REFUNDED BONDS REBUILDING AND REPLACEMENT OF THE PRIOR
PROJECT; ISSUANCE OF THE BONDS
10
     
Section 3.01
Agreement to Refund the Refunded Bonds.
10
Section 3.02
Agreement to Issue the Bonds; Application of Bond Proceeds.
10
Section 3.03
Disbursements from the Project Fund.
10
Section 3.04
Furnishing Documents to the Trustee.
11
Section 3.05
Company Required to Pay in Event Project Fund Insufficient.
11
Section 3.06
Arbitrage Certifications.
12
Section 3.07
Certain Covenants with Respect to Compliance with Arbitrage Requirements for
Investments in Nonpurpose Investments and Rebate to the United States of
America.
12
   
ARTICLE IV LOAN PROVISIONS; SUBSTITUTE CREDIT FACILITY
13
     
Section 4.01
Loan of Proceeds.
13
Section 4.02
Amounts Payable.
13
Section 4.03
Obligations of Company Unconditional.
14
Section 4.04
Assignment to Trustee.
14
Section 4.05
Additional Amounts Payable by the Company.
15
Section 4.06
Limitation of Liability.
15
Section 4.07
Nature of Obligations Hereunder.
16
Section 4.08
Substitute Credit Facility.
16
      ARTICLE V PREPAYMENT AND REDEMPTION 
17
     
Section 5.01
Prepayment and Redemption.
17
     
ARTICLE VI SPECIAL COVENANTS
17
     
Section 6.01
Condition of the Prior Project.
17
Section 6.02
Access to the Prior Project.
18

 
  i
 

--------------------------------------------------------------------------------

 
Section 6.03
Further Assurances and Corrective Instruments.
18
Section 6.04
Issuer and Company Representatives.
18
Section 6.05
Financing Statements.
18
Section 6.06
Covenant to Provide Ongoing Disclosure.
18
Section 6.07
Notice of Control.
19
Section 6.08
Acknowledgement and Covenant Regarding Commercial Paper or Long Term Period.
19
Section 6.09
Home Office Payment Agreement.
19
Section 6.10
Tax Covenants.
20
Section 6.11
Public Purpose Covenants.
23
Section 6.12
Agreement Not to Change the Prior Project.
23
Section 6.13
Certificates of No Default and Other Information.
24
Section 6.14
Costs and Expenses.
24
Section 6.15
Maintain Existence; Covenant Against Sale and Removal.
24
Section 6.16
Governmental Approvals.
25
Section 6.17
Prohibited Facilities.
25
Section 6.18
Financing Statements.
26
Section 6.19
[Reserved]
26
Section 6.20
[Reserved]
26
Section 6.21
Advances by Issuer.
26
Section 6.22
[Reserved]
26
Section 6.23
Relocation of the Prior Project.
26
Section 6.24
Compliance with Laws.
26
   
ARTICLE VII ASSIGNMENT, SELLING, LEASING; INDEMNIFICATION; INSURANCE
27
     
Section 7.01
Assignment, Selling and Leasing.
27
Section 7.02
Release and Indemnification Covenants.
27
Section 7.03
Indemnification of Trustee.
29
Section 7.04
Property Insurance Required.
29
Section 7.05
Liability Coverages Required.
29
Section 7.06
General Insurance Provisions.
30
Section 7.07
Damage, Destruction or Condemnation.
31
Section 7.08
Issuer to Grant Security Interest to Trustee.
32
     
ARTICLE VIII DEFAULTS AND REMEDIES
33
     
Section 8.01
Defaults Defined.
33
Section 8.02
Remedies on Default.
34
Section 8.03
Additional Issuer Remedies on Default.
35
Section 8.04
No Remedy Exclusive.
35
Section 8.05
Agreement to Pay Attorneys’ Fees and Expenses.
36
Section 8.06
No Additional Waiver Implied by One Waiver.
36
Section 8.07
Default by Issuer - Limited Liability.
36
     
ARTICLE IX MISCELLANEOUS
37
     
Section 9.01
Term of Agreement.
37
Section 9.02
Notices.
37

 
  ii
 

--------------------------------------------------------------------------------

 
Section 9.03
Binding Effect.
38
Section 9.04
Severability.
38
Section 9.05
Amounts Remaining in Funds.
38
Section 9.06
Amendments, Changes and Modifications.
39
Section 9.07
Execution in Counterparts.
39
Section 9.08
Applicable Law.
39
Section 9.09
Captions.
39
Section 9.10
Survival of Issuer Reserved Rights.
39
Section 9.11
Company Representative.
39
Section 9.12
Intention of Parties.
40
Section 9.13
Company to Perform Certain Covenants Under Indenture.
40
Section 9.14
Amendments to Law.
40
Section 9.15
Right to Cure Defaults Under Indenture.
40



EXHIBIT A – Form of Requisition



iii 
 

--------------------------------------------------------------------------------

 

LOAN AGREEMENT




THIS LOAN AGREEMENT (this “Agreement”), dated as of February 1, 2013, between
Brevard County, Florida (the “Issuer”), a political subdivision of the State of
Florida created and existing under the Constitution and laws of the State of
Florida and Pivotal Utility Holdings, Inc., a corporation organized and existing
under the laws of the State of New Jersey (the “Company”);


W I T N E S S E T H:


WHEREAS, pursuant to Chapter 125, Florida Statutes and Part II of Chapter 159,
Florida Statutes, the Constitution of the State of Florida and other applicable
laws (collectively, the “Act”), and at the request of the Company, the Issuer
will issue $20,000,000 in aggregate principal amount of its Industrial
Development Refunding Revenue Bonds (Pivotal Utility Holdings, Inc. Project),
Series 2013 (the “Bonds”), under an Indenture of Trust of even date herewith
(the “Indenture”) between the Issuer and The Bank of New York Mellon Trust
Company, N.A., as Trustee (in such capacity, the “Trustee”), for the purpose of
making a loan of the proceeds thereof to the Company under this Agreement to
provide funds to be used by the Company to prepay its obligations under that
Loan Agreement dated as of April 1, 2005, between the Company and the Issuer
(the “2005 Loan Agreement”) and thereby accomplish the refunding of the Issuer's
outstanding Industrial Development Refunding Revenue Bonds (Pivotal Utility
Holdings, Inc. Project), Series 2005 (the “Refunded Bonds”), in consideration of
payments by the Company, which will be sufficient to pay the principal of,
redemption premium, if any, and the interest on the Bonds; and
 
WHEREAS, the Bonds shall be special obligations of the Issuer, payable solely
from the revenues or other receipts, funds or moneys to be derived by the Issuer
under this Agreement or the Indenture; and
 
WHEREAS, the Issuer previously issued the Refunded Bonds, the proceeds of which
refinanced the Issuer’s Industrial Development Revenue Bonds (NUI Corporation
Project), Series 1994 (the "1994 Bonds"), the proceeds of such 1994 Bonds which
were loaned to the Company to finance the costs of acquisition, construction and
equipping of certain gas facilities and functionally related and subordinate
equipment, consisting of supply mains, distribution mains, service lines, meters
and miscellaneous equipment, all located in Brevard County, Florida (the “Prior
Project”); and
 
WHEREAS, the execution and delivery of this Agreement have been duly authorized
by the Issuer, and all conditions, acts and things necessary and required by the
Constitution and statutes of the State or otherwise to exist, to have happened,
or to have been performed precedent to and in the execution and delivery of this
Agreement and in the issuance of the Bonds authorized in the Indenture, do
exist, have happened and have been performed.
 
NOW, THEREFORE, for and in consideration of the premises and of the mutual
representations, covenants and agreements herein set forth, the Issuer and the
Company, each binding itself, its successors and assigns, do mutually promise,
covenant and agree as follows provided that in the performance of the agreements
of the Issuer herein contained, any obligation it may incur for the payment of
money shall not be an obligation, debt or liability of the Issuer, the State or
any political subdivision thereof and neither the Issuer, the State nor any such
political subdivision shall be liable on any obligation so incurred, but any
such obligation shall be payable solely out of the revenues or other receipts,
funds or moneys to be derived by the Issuer under this Agreement or the
Indenture, and from earnings on all amounts held by the Trustee under the
Indenture (except the Rebate Fund) or as otherwise limited by the terms of the
Indenture.
 
 
 

--------------------------------------------------------------------------------

 
ARTICLE I
 
DEFINITIONS
 
Section 1.01 Definitions.
 
All capitalized, undefined terms used herein shall have the same meanings as
used in the recitals to this Agreement or in Article I of the Indenture, as
applicable.  In addition, the following words and phrases shall have the
following meanings:


“Bond Documents” means the Indenture, this Agreement, and the Tax Regulatory
Agreement.
 
“Company Representative” means (a) the Person or Persons authorized to act on
behalf of the Company by the governing body of the Company as set forth in a
written certificate furnished to the Issuer and the Trustee on or prior to the
date of issuance of the Bonds, or (b) such other Person at the time and from
time to time designated by written certificate furnished to the Issuer and the
Trustee, in each case, containing the specimen signature of such Person and
signed on behalf of the Company by a Company Representative.  Such certificate
may designate an alternate or alternates who may act as a Company
Representative.
 
 “Company’s Completion Certificate” shall have the meaning set forth in Section
6.06(ii) of the Indenture.
 
“Completion Date” means the date of substantial completion of the construction
of any rebuilding, replacement, repair or restoration of the Prior Project as
such date shall be certified as provided in Section 6.06(ii) of the Indenture.
 
“Construction Contracts” means the construction contracts and such other
agreements between the Company and third parties for the construction of the
rebuilding, replacement, repair or restoration of the Prior Project.
 
 “Cost” with respect to the Prior Project shall be deemed to include all items
permitted to be financed under the provisions of the Code and the Act,
including, without limitation, Costs of Issuance.
 
“Date of Issuance” means February 26, 2013.
 
 
2

--------------------------------------------------------------------------------

 
“Default” means any Default under this Agreement as specified in and defined by
Section 8.01 hereof.


“Indemnified Party” shall have the meaning set forth in Section 7.02 hereof.
 
“Indenture” means the Indenture of Trust dated as of this date between the
Issuer and the Trustee, pursuant to which the Bonds are authorized to be issued,
and any amendments and supplements thereto.
 
“Investment Letter” means the investment letter attached to the Tax Regulatory
Agreement as Exhibit B thereto provided by Bond Counsel in connection with the
issuance of the Initial Bonds as such letter may be amended from time to time as
a source of guidance for compliance with the Code.
 
 “Net Proceeds” means the proceeds of the Bonds reduced by amounts in a
reasonably required reserve or replacement fund.
 
“Prior Project” means the costs of acquisition, construction and equipping of
certain gas facilities, and functionally related and subordinate equipment,
consisting of supply mains, distribution mains, service lines, meters and
miscellaneous equipment, all located in Brevard County, Florida.
 
“Rebate Amount” means with respect to a series of Bonds, the amount required to
be rebated to the United States pursuant to Section 148(f)(2) of the Code or
successor provisions applicable to the Bonds.
 
“Rebate Expert” means any of the following chosen by the Company:  (i) Bond
Counsel, (ii) any national firm of certified public accountants approved by the
Issuer, (iii) any reputable firm which offers to the tax-exempt bond industry
rebate calculation services, holds itself out as having expertise in that area
and is approved by the Issuer, or (iv) such other person approved by Bond
Counsel and the Issuer, which may include an employee of the Company.
 
“Requisition” means a written request for a disbursement from the Project Fund,
signed by a Company Representative, substantially in the form attached hereto as
Exhibit ”A” and satisfactorily completed as contemplated by said form.


“Reserved Rights” means the following rights and remedies of the Issuer under
this Agreement which the Issuer has assigned to the Trustee under the Indenture,
but which are also held and retained by the Issuer along with the Trustee
whether or not the Trustee shall have exercised or purported to exercise such
rights and remedies, without limiting the obligation of the Trustee to do so
(unless otherwise indicated herein as solely a right or remedy of the Issuer in
which case they may be enforced only by the Issuer):
 
(a) To require insurance coverage for the Issuer pursuant to Article VII hereof;
 
(b) To enforce the Company’s obligation to operate or cause the Prior Project to
be operated as an authorized “project” for a purpose consistent with the Act
pursuant to Sections 2.02(f) and 6.12 hereof and to cause the Company to prepay
the Loan Repayments in accordance with Section 5.01 hereof and as set forth in
Article III of the Indenture; this is solely a right of the Issuer;
 
 
3

--------------------------------------------------------------------------------

 
(c) To obtain the payment of all of the Issuer’s expenses pursuant to Sections
4.02(c) and 6.14 hereof and the Note; this is solely a right of the Issuer;
 
(d) To receive certifications, reports and other information and to inspect the
Prior Project pursuant to Sections 6.02 hereof;
 
(e) To enforce the restrictions on encumbrances, sales, leases, dispositions,
etc. of the Prior Project pursuant to Section 6.15 hereof; this is solely a
right of the Issuer;
 
(f) To require the payment of all attorneys’ fees and expenses of the Issuer in
the event of default by the Company pursuant to Section 8.05 hereof; this is
solely a right of the Issuer;
 
(g) To enforce the restriction on assignment of this Agreement by the Company
pursuant to Sections 6.15 and 7.01 hereof; this is solely a right of the Issuer;
 
(h) To enforce the Company’s representations and/or covenants under Sections
6.01 and 6.12 (regarding the nature of the Prior Project), 6.02 (regarding
inspection of the Prior Project), 6.10 (regarding the excludability of interest
from gross income and arbitrage rebate), 6.11 (regarding public purpose
covenants), 6.13(c) (regarding its annual tax compliance certification), and
6.15 (regarding maintenance of corporate existence of the Company);
 
(i) To agree, or not to agree, in its sole discretion to any amendments,
modifications or supplements to this Agreement or the Indenture in its capacity
as a party to such agreements; this is solely a right of the Issuer;
 
(j) To receive all notices required to be given to the Issuer under this
Agreement and the Indenture;
 
(k) To indemnification of the Issuer pursuant to Section 7.02 hereof; this is
solely a right of the Issuer;
 
(l) To enforcement of the covenant by the Company concerning disclosure as
described in Sections 2.02(e) and 6.08 hereof;
 
(m) To enforcement of the covenant by the Company not to relocate the Prior
Project as set forth in Section 6.23 hereof; this is solely a right of the
Issuer;
 
(n) To give all approvals and consents required by the Issuer pursuant to this
Agreement and the Indenture;
 
(o) To pursue all rights and remedies under Article VIII with respect to the
foregoing rights under this Agreement;
 
 
4

--------------------------------------------------------------------------------

 
(p) To the survival of covenants, agreements, representations and warranties
made by or on behalf of the Company herein or made in certificates delivered
pursuant hereto so long as the obligations hereunder are outstanding and unpaid,
and the binding of any successor or assign to the Company thereto, and inurement
to the benefit of the Issuer or its successors and assigns as described in
Section 9.10;
 
(q) To the Company’s timely payment of all sums and amounts as will enable the
Issuer to meet all its obligations under the Bonds or the Indenture pursuant to
Section 4.02 hereof; and
 
(r) To the Company’s agreement to pay the balance of the cost of any rebuilding,
replacement, repair or restoration of the Prior Project pursuant to Section 3.05
hereof.
 
“Tax Covenants” means the covenants of the Company contained in Section 6.10 of
this Agreement.


“Tax Regulatory Agreement” means the Tax Regulatory Agreement and No Arbitrage
Certificate dated as of February 1, 2013 between the Issuer and the Company.


“Term of Agreement” means the term of this Agreement as specified in
Section 9.01 hereof.


Section 1.02 Uses of Phrases.
 
Words of the masculine gender shall be deemed and construed to include
correlative words of the feminine and neuter genders.  Unless the context shall
otherwise indicate, the words “Bond,” “Bondholder,” “Owner,” “registered owner”
and “person” shall include the plural as well as the singular number.  Any
percentage of Bonds, specified herein for any purpose, is to be figured on the
unpaid principal amount thereof then Outstanding.  All references herein to
specific Sections of the Code refer to such Sections of the Code and all
successor or replacement provisions thereto.


ARTICLE II
 
REPRESENTATIONS, COVENANTS AND WARRANTIES
 
Section 2.01 Representations, Covenants and Warranties of the Issuer.
 
The Issuer represents, covenants and warrants that:


(a) The Issuer is a political subdivision of the State, duly created and
existing under the laws of the State.  Under the provisions of the Act, the
Issuer is authorized to enter into the transactions contemplated by this
Agreement and the Indenture and to carry out its obligations hereunder and
thereunder.  The Issuer has been duly authorized to execute and deliver this
Agreement, the Tax Regulatory Agreement and the Indenture.
 
 
5

--------------------------------------------------------------------------------

 
(b) The Issuer covenants that it will not pledge the amounts derived from this
Agreement other than as contemplated by the Indenture.
 
(c) Except as provided herein and in the Indenture, the Issuer has not and shall
not assign, encumber, convey or otherwise dispose of its rights hereunder.
 
(d) The Issuer shall not sell, assign, encumber (other than pursuant to the
granting clauses of the Indenture), convey or otherwise dispose of its interest
in this Agreement and in the amounts payable hereunder during the term of this
Agreement, except as set forth in this Section, without the prior written
consent of the Company and the Trustee and any purported disposition without
such consent shall be void.
 
(e) Based upon the information provided to the Issuer, the Issuer hereby finds
and determines that the refinancing of the Prior Project through the issuance of
the Bonds will further the public purposes of the Act.


(f) The Issuer hereby covenants to comply with the provisions of the Code
applicable to the Bonds as in effect on the date of issuance of the Bonds and
not to take any action or fail to take any action which would cause the interest
on the Bonds to lose the exclusion from gross income for purposes of federal
income taxation (except any Bond for any period during which such Bond is held
by a “substantial user” of a facility refinanced with the proceeds of the Bonds
or a “related person” as such terms are defined in Section 147(a) of the
Code).  The Issuer agrees that it shall at all times do and perform all acts and
things necessary under the Code as in effect on the date of issuance of the
Bonds in order to assure that interest paid on the Bonds (except any Bond for
any period during which such Bond is held by a “substantial user” of a facility
refinanced with the proceeds of the Bonds or a “related person” as such terms
are defined in Section 147(a) of the Code) shall, for purposes of federal income
taxation, be and remain excludable from the gross income of the recipients
thereof under the Code as in effect on the date of issuance of the Bonds and
that it will refrain from doing or performing any act or thing that will cause
such interest not to be so excludable. Notwithstanding anything contained in
this Section to the contrary, the Issuer shall not have any liability to the
Owners, the Trustee or otherwise as a result of its failure to comply with the
provisions of this Section.


Section 2.02 Representations, Covenants and Warranties of the Company.
 
The Company represents, covenants and warrants that:


(a) The Company is a corporation duly organized and validly existing under the
laws of the State of New Jersey.  The Company is not in violation of any
provision of its Articles of Incorporation, as amended, has the corporate power
to enter into this Agreement, and has duly authorized the execution and delivery
of this Agreement, and is qualified to do business and is in good standing under
the laws of the State.


(b) The Company agrees that during the Term of Agreement it will maintain its
existence, will not dissolve or otherwise dispose of all or substantially all of
its assets and will not consolidate with or merge into another legal entity or
permit one or more other legal entities to consolidate with or merge into it,
without the prior written consent of the Credit Provider (during any Credit
Facility Period), the Trustee (during any Interest Period that is not a Credit
Facility Period) if such consent is required under the Indenture, and, unless
otherwise permitted pursuant to Section 6.15 hereof, the Issuer.


 
6

--------------------------------------------------------------------------------

 
(c) Neither the execution and delivery of this Agreement, the Tax Regulatory
Agreement, nor the consummation of the transactions contemplated hereby and
thereby, nor the fulfillment of or compliance with the terms and conditions
hereof or thereof conflicts with or results in a breach, in any material
respect, of the terms, conditions, or provisions of any agreement or instrument
to which the Company is now a party or by which the Company is bound, or
constitutes a default under any of the foregoing, or results in the creation or
imposition of any lien, charge or encumbrance whatsoever upon any of the
property or assets of the Company under the terms of any such instrument
or agreement.


(d) There is no action, suit, proceeding, inquiry or investigation, at law or in
equity, before or by any court, public board or body, known to be pending or
threatened against or affecting the Company or any of its officers, wherein an
unfavorable decision, ruling, or finding would materially adversely affect the
transactions contemplated by this Agreement, the Tax Regulatory Agreement or
which would adversely affect, in any way, the validity or enforceability of the
Bonds, this Agreement, or any agreement or instrument to which the Company is a
party, used or contemplated for use in the consummation of the transactions
contemplated hereby.


(e) No written factual information heretofore or contemporaneously furnished,
relating to the Company, the Prior Project or the Bond Documents, which has been
supplied by or at the direction of the Company to the Trustee, the Issuer or any
purchaser of the Bonds, when taken as a whole, (i) is untrue, incorrect or
incomplete in any material respect, (ii) contains any untrue statement of a
material fact or omits to state a material fact necessary to make the statements
therein not misleading in light of the circumstances under which they were made
or (iii) omits to state a material fact necessary to make the statements
contained therein not misleading or incomplete in light of the circumstances
under which they were made.  All written factual information hereafter furnished
by or on behalf of the Company, to the Trustee, the Issuer or any Owner of any
Bonds, when taken as a whole, will be true and accurate in every material
respect on the date as of which such information is dated or certified and such
information shall not be incomplete by omitting to state any material
information necessary to make such information not misleading in light of the
circumstances under which they were made.  The Company acknowledges that the
Trustee, the Issuer and the purchasers of the Bonds are relying on such
information.  The Company understands that all such information has been relied
upon as an inducement by the Issuer to issue the Bonds.


(f) The proceeds from the sale of the Bonds will be used only for refinancing
the Refunded Bonds which financed “costs” (within the meaning of Section
159.27(2), Florida Statutes) of the Prior Project.


(g) The Prior Project is a “distribution facility” within the meaning of Part II
of Chapter 159 and a "project" within the meaning of the Act.  The Company
intends to operate the Prior Project or cause the Prior Project to be operated
as a “distribution facility” and an authorized "project" under the Act during
the Term of this Agreement.


 
7

--------------------------------------------------------------------------------

 
(h) The Company will use due diligence to cause the Prior Project to be
operated, in all material respects, in accordance with the laws, rulings,
regulations and ordinances of the State and the departments, agencies and
political subdivisions thereof.  The Company has obtained or caused to be
obtained all requisite approvals of the State and of other federal, state,
regional and local governmental bodies that are required to own and operate the
Prior Project.


(i) The Company will fully and faithfully perform all the duties and obligations
which the Issuer has covenanted and agreed in the Indenture to cause the Company
to perform and any duties and obligations which the Company is required in the
Indenture to perform.  The foregoing shall not apply to any duty or undertaking
of the Issuer which by its nature cannot be delegated or assigned.


(j) The Company has maintained all necessary approvals, licenses and permits
from any and all governmental agencies requisite to operate the Prior Project
under the laws, rulings, regulations and ordinances of the State of Florida and
the departments, agencies and political subdivisions thereof.


(k) As of the date of execution and delivery of this Agreement, there exists no
Default on the part of the Company or any condition or event which would
constitute, or with the passage of time or the giving of notice, or both, would
constitute a Default on the part of the Company hereunder.
 
(l) The average maturity of the Bonds does not exceed one hundred twenty percent
(120%) of the average reasonably expected economic life of the assets being
financed with the proceeds of the Bonds, with the average reasonably expected
economic life of each asset being measured from the later of the date of
issuance of the Bonds or the date such asset is reasonably expected to be placed
in service and by taking into account the respective cost of each asset being
financed.  The information furnished by the Company and used by the Issuer to
verify the average reasonably expected economic life of each asset of the Prior
Project to be financed with the proceeds of the Bonds is true, accurate and
complete in all material respects.
 
(m) (i) The payment of principal or interest with respect to the Bonds will not
be guaranteed (in whole or in part) by the United States (or any agency or
instrumentality thereof); (ii) less than five percent (5%) of the proceeds of
the Bonds will be (A) used in making loans the payment of principal and interest
with respect to which are to be guaranteed (in whole or in part) by the United
States (or any agency or instrumentality thereof), or (B) invested (directly or
indirectly) in federally insured deposits or accounts as defined in Section
149(b) of the Code; and (iii) the payment of principal or interest on the Bonds
will not otherwise be indirectly guaranteed (in whole or in part) by the United
States (or any agency or instrumentality thereof).
 
The foregoing provisions of this subsection shall not apply to proceeds of the
Bonds being (u) invested for an initial temporary period until such proceeds are
needed for the purpose for which such issue was issued; (v) held in a bona fide
debt service fund; (w) held in a debt service reserve fund that meets the
requirements of Section 148(d) of the Code with respect to reasonably required
reserve or replacement funds; (x) invested in obligations issued by the United
States Treasury; or (y) held in a refunding escrow (i.e., a fund containing
proceeds of a refunding bond issue established to provide for the payment of
principal or interest on one or more prior bond issues); or (z) invested in
other investments permitted under regulations promulgated pursuant to Section
149(b)(3)(B) of the Code.
 
 
8

--------------------------------------------------------------------------------

 
(n) Each of the Bond Documents and the other documents contemplated thereby to
which the Company is a party (assuming due authorization, execution and delivery
by the other parties thereto) constitutes a legal, valid and binding obligation
of the Company enforceable against the Company in accordance with its terms,
except as enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law).
 
(o) The Company agrees that neither it nor any related party to the Company (as
defined in Treas. Reg. § 1.150-1(b)) will purchase any of the Bonds in an amount
related to the obligation represented by this Agreement, as described in Section
1.148-1(b) of the Code.
 
(p) Based on current facts, estimates and circumstances, the Company currently
expects (i) the Company will not use or invest the proceeds of the Bonds in a
manner that will violate the provisions of Section 149(d)(3) or (4) of the Code;
and (ii) the Company will comply with the information reporting requirements of
Section 149(3)(2) of the Code.
 
(q) No other governmental obligations shall be sold within fifteen (15) days of
the Bonds pursuant to the same plan of financing as the Bonds that are
reasonably expected to be paid from the same source of funds as the Bonds.
 
Section 2.03 Tax-Exempt Status of the Bonds.
 
(a) The Company hereby represents, warrants and agrees that the representations,
warranties and covenants in the Tax Regulatory Agreement executed and delivered
by the Company concurrently with the issuance and delivery of the Bonds are
true, accurate and, to the knowledge of the Company, complete, in all material
respects as of the date on which executed and delivered.


(b) The Company hereby represents, warrants and agrees that it has not taken and
does not intend to take any action or omit to take any action, and knows of no
action that any other person, firm or corporation has taken or intends to take,
which would cause interest on the Bonds to be includable in the gross income of
the recipients thereof for federal income tax purposes (except any Bond for any
period during which such Bond is held by a “substantial user” of a facility
refinanced with the proceeds of the Bonds or a “related person” as such terms
are defined in Section 147(a) of the Code).


 
9

--------------------------------------------------------------------------------

 
Section 2.04 Notice of Determination of Taxability.
 
Promptly after the Company first becomes aware of any Determination of
Taxability, the Company shall give written notice thereof to the Issuer and the
Trustee.
 
ARTICLE III

 
REFUNDING OF REFUNDED BONDS
REBUILDING AND REPLACEMENT OF THE PRIOR PROJECT;
ISSUANCE OF THE BONDS
 
Section 3.01 Agreement to Refund the Refunded Bonds.
 
The Company agrees to make all contracts and do all things necessary for the
refunding of the Refunded Bonds.


Section 3.02 Agreement to Issue the Bonds; Application of Bond Proceeds.
 
In order to provide funds for the refinancing of the Prior Project, the Issuer,
concurrently with the execution of this Agreement, will issue, sell, and deliver
the Bonds and deposit the entirety of the proceeds thereof ($20,000,000) with
the Trustee together with other funds of the Company, to be transferred to The
Bank of Tokyo - Mitsubishi UFJ, LTD (the “2005 Credit Provider”) to reimburse
the 2005 Credit Provider for draws on its letter of credit to pay the redemption
price of the Refunded Bonds and the balance of the funds of the Company shall be
applied to pay costs of issuance.


Section 3.03 Disbursements from the Project Fund.
 
(a) The Company shall construct and equip any rebuilding, replacement, repair or
restoration of the Prior Project or cause the same to be constructed and
equipped, and to that end will enter into contracts providing for completion of
all work, improvements and personal property included in such rebuilding,
replacement, repair or restoration of the Prior Project.  Payments shall be made
by the Trustee under the Indenture for the Costs of construction, and all such
payments shall be made at the times, to the persons, subject to the conditions
and in accordance with the procedures set forth in the Indenture.  The proceeds
of any Bonds which are deposited in the Project Fund shall be expended only for
the Cost of construction or for payment of such Bonds as provided in the
Indenture.  No part of the Issuer’s funds for any rebuilding, replacement,
repair or restoration of the Prior Project shall be subject to attachment or
levy in the suit of any creditor of the Company or any agent, manufacturer,
supplier, contractor or subcontractor.


(b) The Company shall cause any rebuilding, replacement, repair or restoration
of the Prior Project to be undertaken and completed in all material respects in
compliance with all present and future laws, acts, rules, regulations, orders
and requirements made and applicable thereto.  In connection with any
rebuilding, replacement, repair or restoration of the Prior Project, the Company
further agrees that:  (i) it has entered into or shall enter into the
Construction Contracts as it deems necessary or advisable for any acquisition,
installation, equipping, constructing, renovations and conversions relating to
such Project; and (ii) it shall cause such Project to be completed in accordance
with the Construction Contracts, if any, therefor and shall enforce all such
Construction Contracts in a commercially reasonable manner.


 
10

--------------------------------------------------------------------------------

 
(c) The Company further agrees that it shall not permit or consent to any
material amendments, modifications, supplements, changes and deletions (“Change
Order”) relating to the rebuilding, replacement, repair or restoration of the
Prior Project which are included in the Construction Contracts or any estimate,
schedule or plans and specifications therefor (collectively, the “amendments”)
if such Change Order will adversely affect the exclusion of interest on the
Bonds from gross income for federal income tax purposes or the Prior Project
from qualifying as a “project” under the Act.


(d) The Company further agrees during the term of the Construction Contract to
maintain or cause the contractor or its subcontractors to maintain reasonable
and customary insurance coverage for any rebuilding, replacement, repair or
restoration of the Prior Project.  To the extent construction is not complete,
the Company shall request the contractor or its subcontractor to name the Issuer
as an additional insured under each such policy.


(e) The Company shall with all reasonable dispatch proceed to construct any
rebuilding, replacement, repair or restoration of the Prior Project and will use
reasonable efforts to cause construction of any rebuilding, replacement, repair
or restoration of the Prior Project to be completed on or before a date
certain.  Completion shall be evidenced by the Company’s Completion Certificate
which shall comply with the requirements of Section 6.06 of the Indenture;
provided that failure to complete any rebuilding, replacement, repair or
restoration of the Prior Project by such date shall not constitute a Default
hereunder if the Company shall have used reasonable efforts.


Section 3.04 Furnishing Documents to the Trustee.
 
The Company agrees to cause such Requisitions to be directed to the Trustee as
may be necessary to effect payments out of the Project Fund in accordance with
Section 3.03 hereof.


Section 3.05 Company Required to Pay in Event Project Fund Insufficient.
 
In the event the moneys in the Project Fund available for payment of the Costs
of the rebuilding, replacement, repair or restoration of the Prior Project
should not be sufficient to pay the Costs of such rebuilding, replacement,
repair or restoration of the Prior Project in full, the Company agrees to
complete the rebuilding, replacement, repair or restoration of the Prior Project
and to pay that portion of the Costs thereof in excess of the moneys available
therefor in the Project Fund or shall otherwise satisfy the requirements of
Section 7.07 hereof.  The Issuer does not make any warranty, either express or
implied, that the moneys paid into the Project Fund and available for payment of
the Costs of the rebuilding, replacement, repair or restoration of the Prior
Project will be sufficient to pay all of the Costs of such Project.  The Company
agrees that if after exhaustion of the moneys in the Project Fund, the Company
should pay any portion of the Costs of the rebuilding, replacement, repair or
restoration of the Prior Project pursuant to the provisions of this Section, the
Company shall not be entitled to any reimbursement therefor from the Issuer, the
Trustee or the Owners of any of the Bonds, nor shall the Company be entitled to
any diminution of the amounts payable under Section 4.02 hereof.


 
11

--------------------------------------------------------------------------------

 
Section 3.06 Arbitrage Certifications.
 
The Issuer covenants and agrees to take no action that would cause any Bond to
be an “arbitrage bond” within the meaning of Section 148 of the Code, as
implemented by such proposed, temporary and final Regulations as have been or
may hereafter be adopted by the United States Treasury Department
thereunder.  The Company agrees and covenants that neither the proceeds of the
Bonds nor the funds held by the Trustee under the Indenture will be used in such
manner as to cause any Bond to be an “arbitrage bond” within the meaning of
Section 148 of the Code, as implemented by such proposed, temporary and final
Regulations as have been or may hereafter be adopted by the United States
Treasury Department thereunder.  (The parties hereto recognize that only the
Company, subject to the approval of the Credit Provider, can direct the Trustee
as to the expenditure of proceeds and investment of funds under the
Indenture.)  The Company further agrees and covenants not to take any action,
including any change in the Prior Project, the result of which would cause or be
likely to cause the interest payable with respect to the Bonds not to be
excluded from gross income for federal income tax purposes.  The Company will
comply with the applicable requirements of Section 103 and Part IV of Subchapter
B of Chapter 1 of Subtitle A of the Code to the extent necessary to preserve the
exclusion of interest on the Bonds from gross income of the Bondholders thereof
for federal income tax purposes.  The Company shall comply in all respects with
the provisions of the Tax Regulatory Agreement.


Section 3.07 Certain Covenants with Respect to Compliance with Arbitrage
Requirements for Investments in Nonpurpose Investments and Rebate to the United
States of America.
 
Section 148(f) of the Code, as implemented by Section 1.148-1 to 1.148-11 of the
Income Tax Regulations (the “Rebate Provisions”), requires that, with certain
exceptions, the Issuer pay to the United States of America the Rebate
Amount.  The Company hereby assumes and agrees to make all payments for deposit
into the Rebate Fund, in accordance with the terms of the Indenture, to pay the
Rebate Amount, consents to the payment of the Rebate Amount by the Trustee in
accordance with the terms and provisions of the Indenture, and agrees to pay any
amounts in addition to the Rebate Amount, including all interest and penalties,
if any, related thereto to the extent that funds available therefor held by the
Trustee under the Indenture are not sufficient for such purpose.  The Company
agrees to indemnify, protect and hold harmless the Issuer and the Trustee with
respect to any nonpayment of the Rebate Amount and such interest and penalties,
and the Trustee with respect to the unavailability or insufficiency of funds
with which to make such payments and with respect to any expenses or costs
incurred by the Trustee in complying with the terms of Section 4.09 of the
Indenture.  The Company hereby agrees to fully and timely comply with the
requirements of Section 4.09 of the Indenture.


 
12

--------------------------------------------------------------------------------

 
ARTICLE IV
 
LOAN PROVISIONS; SUBSTITUTE
CREDIT FACILITY
 
Section 4.01 Loan of Proceeds.
 
The Issuer agrees, upon the terms and conditions contained in this Agreement and
the Indenture, to lend to the Company the proceeds received by the Issuer from
the sale of the Bonds.  Such proceeds shall be disbursed to or on behalf of the
Company as provided in Section 3.02 hereof.


Section 4.02 Amounts Payable.
 
(a) The Company hereby covenants and agrees to repay the loan, as follows:  on
or before any Interest Payment Date for the Bonds or any other date that any
payment of interest, premium, if any, or principal or Purchase Price is required
to be made in respect of the Bonds pursuant to the Indenture, until the
principal of, premium, if any, and interest on the Bonds shall have been fully
paid or provision for the payment thereof shall have been made in accordance
with the Indenture, in immediately available funds, a sum which, together with
any other moneys available for such payment in any account of the Bond Fund,
will enable the Trustee to pay the amount payable on such date as Purchase Price
or principal of (whether at maturity or upon redemption or acceleration or
otherwise), premium, if any, and interest on the Bonds as provided in the
Indenture, including, without limitation, upon a Determination of Taxability;
provided, however, that the obligation of the Company to make any payment
hereunder shall be deemed satisfied and discharged to the extent of the
corresponding payment made by the Credit Provider to the Trustee under the
Credit Facility, or as provided in Section 6.09 while the Bonds bear interest at
a Bank Rate other than during the Initial Bank Rate Period.
 
(b) It is understood and agreed that all payments payable by the Company under
subsection (a) of this Section 4.02 are assigned by the Issuer to the Trustee
for the benefit of the Owners of the Bonds.  The Company assents to such
assignment.  Other than as provided in Section 6.09 hereof, the Issuer hereby
directs the Company and the Company hereby agrees to pay to the Trustee at the
Principal Office of the Trustee all payments payable by the Company pursuant to
this subsection.
 
(c) The Company will also pay the reasonable expenses of the Issuer related to
the issuance of the Bonds and the transactions contemplated by this Agreement
and any advances incurred and any advances made by the Issuer pursuant to
Section 6.21 hereof.  The Company further agrees to pay all reasonable
Administration Expenses.
 
(d) The Company will also pay the reasonable fees and expenses of the Trustee
under the Indenture and all other amounts which may be payable to the Trustee
under Section 10.02 of the  Indenture, such amounts to be paid directly to the
Trustee for the Trustee’s own account as and when such amounts become due and
payable.
 
 
13

--------------------------------------------------------------------------------

 
(e) The Company covenants, for the benefit of the Owners of the Bonds, to pay or
cause to be paid, to the Trustee, such amounts as shall be necessary to enable
the Trustee to pay the Purchase Price of Bonds delivered to it for purchase, all
as more particularly described in Sections 4.01 and 4.02 of the Indenture;
provided, however, that the obligation of the Company to make any such payment
under this Section 4.02(e) shall be reduced by the amount of moneys available
for such payment described in Section 4.03(a) of the Indenture; and provided,
further, that the obligation of the Company to make any payment under this
subsection (e) shall be deemed to be satisfied and discharged to the extent of
the corresponding payment made by the Credit Provider under the Credit Facility.
 
(f) In the event the Company should fail to make any of the payments required in
this Section 4.02, the item or installment so in default shall continue as an
obligation of the Company until the amount in default shall have been fully
paid, and the Company agrees to pay the same with interest thereon, to the
extent permitted by law, from the date when such payment was due, at the rate of
interest borne by the Bonds.


Section 4.03 Obligations of Company Unconditional.
 
The obligations of the Company to make the payments required in Section 4.02 and
to perform and observe the other agreements contained herein shall be absolute
and unconditional and shall not be subject to any defense or any right of
setoff, counterclaim or recoupment arising out of any breach by the Issuer or
the Trustee of any obligation to the Company, whether hereunder or otherwise, or
out of any indebtedness or liability at any time owing to the Company by the
Issuer or the Trustee, and, until such time as the principal of, premium, if
any, and interest on the Bonds shall have been fully paid or provision for the
payment thereof shall have been made in accordance with the Indenture, the
Company (i) will not suspend or discontinue any payments provided for in
Section 4.02 hereof, (ii) will perform and observe all other agreements
contained in this Agreement and (iii) except as otherwise provided herein, will
not terminate the Term of Agreement for any cause, including, without limiting
the generality of the foregoing, the occurrence of any acts or circumstances
that may constitute failure of consideration, eviction or constructive eviction,
destruction of or damage to the Prior Project, the taking by eminent domain of
title to or temporary use of any or all of the  Prior Project, commercial
frustration of purpose, any change in the tax or other laws of the United States
of America or of the State or any political subdivision of either thereof or any
failure of the Issuer or the Trustee to perform and observe any agreement,
whether express or implied, or any duty, liability or obligation arising out of
or connected with this Agreement. Nothing contained in this Section shall be
construed to release the Issuer from the performance of any of the agreements on
its part herein contained, and in the event the Issuer or the Trustee should
fail to perform any such agreement on its part, the Company may institute such
action against the Issuer or the Trustee as the Company may deem necessary to
compel performance so long as such action does not abrogate the obligations of
the Company contained in the first sentence of this Section.


Section 4.04 Assignment to Trustee.
 
The Issuer hereby notifies the Company and the Company acknowledges that the
Issuer’s rights in this Agreement (except the right to receive payments, if any,
under Sections 4.02(c), 4.05, 6.10, 6.14, 6.21, 7.02 and 8.05 hereof and the
right of the Issuer, at its option, to enforce its Reserved Rights, without
limiting the right of the Trustee with respect thereto) are being assigned to
the Trustee to provide a source of payment of principal, redemption price, if
any, and interest owing by the Issuer to the Owners of the Bonds pursuant to the
terms of the Indenture; provided, however that the Issuer has not assigned to
the Trustee the right to grant or withhold consent pursuant to Sections 6.15 and
7.01 hereof or the additional remedies set forth in Section 8.03 hereof.  The
Company hereby consents to such assignment and agrees that the Trustee, as
assignee of the Issuer, shall have the right to enforce all of the covenants,
agreements, obligations and duties of the Company contained herein except the
Reserved Rights which are exclusively the rights of the Issuer.  The Issuer
hereby directs the Company to make all payments (except the payments due to the
Issuer, if any, under Section 4.02(c), 4.05, 6.10, 6.14, 6.21, 7.02 and 8.05
hereof) due hereunder to the Trustee (other than as provided in Section 6.09)
instead of to the Issuer, and the Company hereby agrees to do so.  All such
payments shall be made in lawful money of the United States directly to the
Trustee, as assignee of the Issuer, at the location specified by the Trustee and
shall be applied in accordance with the provisions of the Indenture.  The
Company acknowledges that the Reserved Rights (except the right of the Issuer to
receive certain payments) are also held and retained by the Issuer on a parity
with the Trustee.


 
14

--------------------------------------------------------------------------------

 
Section 4.05 Additional Amounts Payable by the Company.
 
Notwithstanding any other provision of this Agreement, the Company shall make
payments or cause payments to be made at such times and in such amounts as will
enable the Issuer to meet all of its obligations under this Agreement, the Bonds
and the Indenture, including any payment required to be made to the Rebate Fund
under the Indenture or to any other funds under the Indenture and any payment
due on any acceleration of the Bonds’ maturity pursuant to the terms thereof,
the fees and expenses and indemnity of the Issuer required to be made pursuant
hereto and the fees and expenses and indemnity of the Trustee required to be
made pursuant to the Indenture (excluding any indemnity that Bondholders are
required to post for remedial action).  Accordingly, the Company agrees (but
such agreement shall not limit the generality of the preceding sentence) that if
any additional amounts become payable by the Issuer to the Owners of the Bonds
pursuant to the terms of the Indenture then additional amounts shall be due and
payable by the Company as loan repayments to the Issuer hereunder equal to any
additional amounts that may be so payable by the Issuer, whether before or after
payment of principal on the Bonds, all of which amounts shall be paid by the
Company on the date that the comparable amounts are due by the Issuer to the
Owners of the Bonds.  In addition, the Company’s obligation to make loan
repayments shall survive any termination of this Agreement for so long as any
Bonds are outstanding under the Indenture.


Section 4.06 Limitation of Liability.
 
No agreements or provisions contained herein nor any agreement, covenant or
undertaking of the Issuer contained in this Agreement, the Indenture, the Tax
Regulatory Agreement or any other document executed by the Issuer in connection
with the issuance, sale and delivery of the Bonds shall give rise to any
pecuniary liability of the Issuer or a general obligation of or a charge against
its general credit or shall obligate the Issuer financially in any way, except
with respect to the funds available hereunder or under the Indenture and pledged
to the payment of the Bonds, and their application as provided under the
Indenture.  No failure of the Issuer to comply with any term, covenant or
agreement herein or in any other document executed by the Issuer in connection
with the Bonds shall subject the Issuer to any pecuniary charge or liability
except to the extent that the same can be paid or recovered from the funds
available hereunder or under the Indenture and pledged to the payment of the
Bonds.  Nothing herein shall preclude a proper party in interest from seeking
and obtaining, to the extent permitted by law, specific performance against the
Issuer for any failure to comply with any term, condition, covenant or agreement
herein or in the Indenture or in the Tax Regulatory Agreement which requires
performance solely by the Issuer; provided, that no costs, expenses or other
monetary relief shall be recoverable from the Issuer except as may be payable
from the funds available hereunder or under the Indenture and pledged to the
payment of the Bonds.  In construing the provisions of this Agreement, the
Company and the Trustee acknowledge that the Issuer is serving only in a conduit
capacity and undertakes no responsibility with respect to the monitoring of Bond
and/or loan proceeds and money derived from other sources regarding the Bonds,
the loan of the proceeds thereof to the Company and/or the Prior Project.
 
 
15

--------------------------------------------------------------------------------

 
Section 4.07 Nature of Obligations Hereunder.
 
All payments and other obligations of the Company are and shall be general
obligations of the Company to which its full faith and credit are hereby
pledged.  This Agreement and the covenants and agreements contained herein shall
not be deemed to be for the benefit of any person other than the parties hereto,
the Trustee and the Bondholders.


Section 4.08 Substitute Credit Facility.
 
During a Credit Facility Period, subject to the conditions set forth in this
Section 4.08, the Company may provide for the delivery to the Trustee of a
Substitute Credit Facility.  The Company shall furnish written notice to the
Trustee, not less than twenty days prior to the Mandatory Purchase Date,
(a) notifying the Trustee that the Company is exercising its option to provide
for the delivery of a Substitute Credit Facility to the Trustee, (b) setting
forth the Mandatory Purchase Date in connection with the delivery of such
Substitute Credit Facility, which shall in any event be an Interest Payment Date
that is not less than two Business Days prior to the expiration date of the
Credit Facility then in effect with respect to the Bonds, and (c) instructing
the Trustee to furnish notice to the Bondholders regarding the Mandatory
Purchase Date at least fifteen days prior to the Mandatory Purchase Date, as
more fully described in Section 4.01(ii) of the Indenture and Exhibit “C”
thereto.  Any Substitute Credit Facility shall be delivered to the Trustee prior
to such Mandatory Purchase Date and shall be effective on and after such
Mandatory Purchase Date.  On or before the date of such delivery of a Substitute
Credit Facility to the Trustee, the Company shall furnish to the Trustee (a) a
written opinion of Bond Counsel stating that the delivery of such Substitute
Credit Facility will not adversely affect the exclusion from gross income of
interest on the Bonds for federal income tax purposes; (b) a written opinion of
counsel to the Substitute Credit Provider to the effect that the Substitute
Credit Facility is a legal, valid, binding and enforceable obligation of the
Substitute Credit Provider in accordance with its terms; and (c) a letter from a
nationally recognized securities rating agency to the effect that upon issuance
of the Substitute Credit Facility, the Bonds shall be assigned at least an
investment grade rating.  The Company shall request the Credit Provider to
provide to the Trustee notice of, and all necessary documents related to, any
extension of the term of the Credit Facility at least thirty (30) days prior to
the Credit Facility Termination Date and the extension of such term shall not be
considered the delivery of a Substitute Credit Facility and shall not require
compliance with the other provisions of this Section 4.08.


 
16

--------------------------------------------------------------------------------

 
ARTICLE V
 
PREPAYMENT AND REDEMPTION
 
Section 5.01 Prepayment and Redemption.
 
The Company shall have the option to prepay its obligations hereunder at the
times and in the amounts as necessary to exercise its option to cause the Bonds
to be redeemed as set forth in the Indenture and in the Bonds.  The Company
hereby agrees that it shall prepay its obligations hereunder at the times and in
the amounts as necessary to accomplish the mandatory redemption of the Bonds as
set forth in the Indenture and in the Bonds.  The Issuer, at the request of the
Company, shall forthwith take all steps (other than the payment of the money
required for such redemption) necessary under the applicable redemption
provisions of the Indenture to effect redemption of all or part of the
Outstanding Bonds, as may be specified by the Company, on the date established
for such redemption.


ARTICLE VI
 
SPECIAL COVENANTS
 
Section 6.01 Condition of the Prior Project.
 
(a) The Company shall at all times preserve and protect the Prior Project in
good repair, working order and safe condition, and from time to time will make,
or will cause to be made, all needed and proper repairs, renewals, replacements,
betterments and improvements thereto including those required after a casualty
loss, to the extent required by this Agreement.  The Company shall pay or cause
to be paid all operating costs, utility charges and other costs and expenses
arising out of the ownership, possession, use or operation of the Prior Project.
 
(b) The Issuer shall have no obligation and makes no warranties respecting the
condition or operation of the Prior Project.  THE ISSUER HAS MADE AND MAKES NO
REPRESENTATION OR WARRANTY WHATSOEVER, EITHER EXPRESS OR IMPLIED, WITH RESPECT
TO THE MERCHANTABILITY, CONDITION, FITNESS, DESIGN, OPERATION OR WORKMANSHIP OF
ANY PART OF THE PRIOR PROJECT, THEIR FITNESS FOR ANY PARTICULAR PURPOSE, THE
QUALITY OR CAPACITY OF THE MATERIALS USED THEREIN, OR THE SUITABILITY THEREOF
FOR THE PURPOSES OR NEEDS OF THE COMPANY.  THE COMPANY IS SATISFIED THAT THE
PRIOR PROJECT IS SUITABLE AND FIT FOR ITS PURPOSES.  THE ISSUER SHALL NOT BE
LIABLE IN ANY MANNER WHATSOEVER TO THE COMPANY OR ANY OTHER PERSON FOR ANY LOSS,
DAMAGE OR EXPENSE OF ANY KIND OR NATURE CAUSED, DIRECTLY OR INDIRECTLY, BY THE
PRIOR PROJECT OR THE USE OR MAINTENANCE THEREOF OR THE FAILURE OF OPERATION
THEREOF, OR THE REPAIR, SERVICE OR ADJUSTMENT THEREOF, OR BY ANY DELAY OR
FAILURE TO PROVIDE ANY SUCH MAINTENANCE, REPAIR, SERVICE OR ADJUSTMENT, OR BY
ANY INTERRUPTION OF SERVICE OR LOSS OF USE THEREOF OF FOR ANY LOSS OF BUSINESS
HOWEVER CAUSED.
 
 
17

--------------------------------------------------------------------------------

 
Section 6.02 Access to the Prior Project.
 
The Company agrees that the Issuer, the Credit Provider, the Trustee and their
duly authorized agents, attorneys, experts, engineers, accountants and
representatives shall have the right to inspect the Prior Project at all
reasonable times and on reasonable notice, including, without limitation, for
the purpose of assuring that the Prior Project has been constructed and is being
operated as a qualified “project” under the Act consistent with the purposes set
forth herein and in accordance with the provisions of the Act.  The Issuer, the
Credit Provider, the Trustee and their duly authorized agents shall also be
permitted, at all reasonable times, to examine the books and records of the
Company with respect to the Prior Project.


Section 6.03 Further Assurances and Corrective Instruments.
 
The Issuer and the Company agree that they will, from time to time, execute,
acknowledge and deliver, or cause to be executed, acknowledged and delivered,
such supplements hereto and such further instruments as may reasonably be
required for carrying out the expressed intention of this Agreement and the
Indenture.


Section 6.04 Issuer and Company Representatives.
 
Whenever under the provisions of this Agreement the approval of the Issuer or
the Company is required or the Issuer or the Company is required to take some
action at the request of the other, such approval or such request shall be given
for the Issuer by an Issuer Representative and for the Company by a Company
Representative.  The Trustee shall be authorized to act on any such approval
or request.


Section 6.05 Financing Statements.
 
The Company agrees to execute (if necessary) and file or cause to be executed
(if necessary) and filed at its expense, any and all financing statements or
amendments thereof or continuation statements necessary to perfect and continue
the perfection of the security interests granted in the Indenture.  The Company
shall pay all costs of filing such instruments.


Section 6.06 Covenant to Provide Ongoing Disclosure.
 
The Company hereby covenants and agrees that, upon the exercise by the Company
of the Conversion Option to elect a Long Term Period, the Company shall enter
into a written undertaking for the benefit of the holders of the Bonds, as
required by Section (b)(5)(i) of Securities and Exchange Commission Rule 15c2-12
under the Securities Exchange Act of 1934, as amended (17 CFR Part 240,
§240.15c2-12) (the “Rule”) and shall cause any other “obligated person” (as such
term is defined in the Rule) to enter into a written undertaking for the benefit
of the holders of the Bonds, as required by Section (b)(5)(i) of the Rule;
provided, however, that the Company shall not be obligated to enter into such
written undertaking if the Company shall furnish to the Trustee, prior to the
exercise of the Conversion Option, an opinion of Bond Counsel that,
notwithstanding such election by the Company, the Rule is not applicable to
the Bonds, and provided further that the failure of the Company to enter into
such a written undertaking or to comply with the terms thereof shall not be a
Default hereunder or under the Indenture and the only remedy in the event of
such failure shall be that of specific performance.


 
18

--------------------------------------------------------------------------------

 
Section 6.07 Notice of Control.
 
The Company shall provide written notice to the Trustee and the Remarketing
Agent thirty days prior to the consummation of any transaction that would result
in the Company controlling the Credit Provider or being controlled by the Credit
Provider within the meaning of Section 2(a)(9) of the Investment Company Act of
1940.


Section 6.08 Acknowledgement and Covenant Regarding Commercial Paper or Long
Term Period.
 
The Company acknowledges that the Bonds shall not initially be rated.  Further,
the Company acknowledges that in the event that it shall select a Daily Period,
a Weekly Period, a Commercial Paper Period or Long Term Period as the Interest
Period, it shall be required to provide a Credit Facility if one is not then in
effect, a Substitute Credit Facility or an amendment to the then-existing Credit
Facility in accordance with Section 2.08 of the Indenture.  The Company
covenants that, in the event that it shall select a Daily Period, a Weekly
Period, a Commercial Paper Period or Long Term Period, it shall amend or cause
the amendment of, and supplement or cause the supplementation of, this Agreement
and the Indenture, respectively, such that the Bonds shall be rated as
investment grade by Moody’s, Fitch or S&P.


Section 6.09 Home Office Payment Agreement.
 
Subsequent to the Initial Bank Rate period, and for so long as the Bonds bear
interest at a Bank Rate, the Company agrees that all amounts payable to the
Owners of the Bonds may upon written notice from the Company and such Owners to
the Trustee and the Issuer, be made to the Administrative Agent on behalf of the
Owners of the Bonds (without any presentment thereof, except upon payment of the
final installment of principal, and without any notation of such payment being
made thereon, rather than to the Trustee,  in such manner or at such address in
the United States as may be designated by the Administrative Agent in writing to
the Trustee and the Issuer.  Any payment made in accordance with the provisions
of this Section shall be accompanied by sufficient information to identify the
source and proper application of such payment.  The Administrative Agent shall
notify the Trustee in writing of any failure of the Company to make any payment
of principal of or interest on the Bonds when due, and the Trustee shall not be
deemed to have any notice of such failure unless it has received such notice in
writing.  If any Bonds are sold or transferred in accordance with the applicable
provisions of this Indenture and the Bank Mode Credit Agreement, the
Administrative Agent shall notify the Issuer, the Trustee and the Company in
writing of the name and address of the transferee, and it will, prior to
delivery of such Bonds, make a notation on such Bonds of the date to which
interest has been paid thereon and of the amount of any prepayments made on
account of the principal thereof.  So long as this Section is in effect as to
any Bond, the Trustee shall have no obligations as paying agent in respect to
such Bond, nor shall it be obligated to collect loan payments, pursuant to the
Agreement, or to take any other action in respect thereof, except at the express
written direction of the Company or the Issuer.


 
19

--------------------------------------------------------------------------------

 
Section 6.10 Tax Covenants.
 
The Company hereby covenants to comply with the provisions of the Code
applicable to the Bonds as in effect on the date of issuance of the Bonds.  The
Company will not take any action or fail to take any action which would cause
the interest on the Bonds to be includable in gross income for federal income
tax purposes under the Code as in effect on the date of issuance of the Bonds
(except any Bond for any period during which such Bond is held by a “substantial
user” of a facility refinanced with the proceeds of the Bonds or a “related
person” to such “substantial user” as such terms are defined in Section 147(a)
of the Code).  The Company agrees that it shall at all times do and perform all
acts and things necessary under the Code as in effect on the date of issuance of
the Bonds in order to assure that interest paid on the Bonds (except any Bond
for any period during which such Bond is held by a “substantial user” of a
facility refinanced with the proceeds of the Bonds or a “related person” to such
“substantial user” as such terms are defined in Section 147(a) of the Code), for
purposes of federal income taxation, shall be excludable from the gross income
of the recipients thereof under the Code as in effect on the date of issuance of
the Bonds and that it will refrain from doing or performing any act or thing
that will cause such interest not to be so excludable.  Notwithstanding anything
contained in this paragraph to the contrary, the Issuer shall not have any
liability to the Owners, the Trustee or otherwise as a result of a failure by
such party to comply with the provisions of this paragraph.


The Company hereby covenants that it will not make any investment or other use
of the proceeds (as that term is defined in Section 148 of the Code and all
applicable regulations promulgated thereunder) of the Bonds which would cause
the Bonds to be “arbitrage bonds” (as that term is defined in Section 148 of the
Code and all applicable regulations promulgated thereunder), and that it will
comply with the requirements of such Code section and regulations throughout the
term of the Bonds.
 
Without limiting the generality or application of the covenants contained in the
foregoing paragraphs of this Section 6.10, the Company hereby agrees to comply
with and be bound by the following additional covenants:
 
(a) The Company hereby covenants all of the net proceeds of the Bonds will be
used to pay principal of the Refunded Bonds.  For purposes of this paragraph,
“net proceeds” means the net proceeds as defined in Section 150(a)(3) of the
Code, i.e., proceeds of the Bonds, reduced by amounts deposited in any
reasonably required reserve or replacement fund (if any) for the Bonds.
 
(b) The Company hereby covenants in connection with the Bonds that, except as
permitted in subsection (h) hereof, it will comply with the requirement for
payment of the Rebate Amount to the United States set forth in the Investment
Letter.  The Company acknowledges and agrees that the calculation of the Rebate
Amount and the payment of the Rebate Amount to the United States shall be the
responsibility of the Company and that neither the Issuer nor the Trustee shall
have any obligation therefor.  The Company agrees to indemnify the Issuer and
the Trustee against any loss, liability or expense incurred in connection with
the Company’s failure to pay the Rebate Amount to the United States as required
by this Section.
 
 
20

--------------------------------------------------------------------------------

 
(c) Within forty-five (45) days subsequent to the end of each fifth Bond Year
and the retirement of the last Bond of each issue, the Company shall become
knowledgeable of the rebate requirements and shall calculate, or shall engage a
Rebate Expert to calculate, the Rebate Amount in respect of the Bonds under
Section 148(f) of the Code.  The Rebate Expert must be experienced in
calculations of Rebate Amount and must be acceptable to the
Issuer.  Notwithstanding the foregoing, the Company shall not be required to
calculate, or to engage a Rebate Expert to calculate, the Rebate Amount if it
establishes that all of the Gross Proceeds (as defined in Treasury Regulations
Section 1.148-1(b)) of the Bonds are exempt from arbitrage rebate by virtue of
expenditure of proceeds within a spending exception, in accordance with the
provisions of Treasury Regulations Sections 1.148-7.  In the event only a
portion of the Gross Proceeds of the Bonds are exempt from arbitrage rebate by
virtue of any one of such exceptions, the Company shall be required to, or to
engage a Rebate Expert to, calculate the Rebate Amount or otherwise provide an
opinion to the effect that no rebate payment is owed.
 
(d) Within forty-five (45) days after each fifth Bond Year and the retirement of
the last Bond of each issue, the Company shall give the Trustee a written
summary of a calculation, prepared by the Company or the Rebate Expert, of the
Rebate Amount as of the end of the fifth Bond Year or as of the date of such
retirement, together with funds, or instructions to transfer funds, sufficient
to increase the amount in the Rebate Fund to the Rebate Amount.
 
(e) At least fifteen (15) days prior to the due date of any payment, the Company
shall give the Trustee written instructions as to the amount, date, and manner
of payments which the Trustee is to make from the Rebate Fund to the Federal
government to comply with the requirements of Section 148(f) of the Code,
including payments of installments of at least 90% of the Rebate Amount within
sixty (60) days after the end of each fifth Bond Year, payment of all the Rebate
Amount within sixty (60) days after retirement of the last Bond of each issue,
and payment of unspent proceeds penalties by the dates falling ninety (90) days
after each six month period.  The Company shall give the Issuer a copy of the
instructions.
 
(f) The amounts in the Rebate Fund shall be applied at the times and in the
amounts required under the Code solely for the purpose of paying the United
States of America in accordance with Section 148(f) of the Code.
 
(g) With respect to the Bonds, the Company covenants and agrees that it will
comply with the requirements of the Code relating to arbitrage rebate, unspent
proceeds penalty and proceeds investment restrictions in respect of the
Bonds.  It further agrees to pay to the Trustee any interest or penalties which
are payable by reason of the failure of the Company timely to perform its
obligations with respect to the computation and payment of Rebate Amount or the
unspent proceeds penalty.
 
(h) The Issuer shall have the right at any time and in its sole and absolute
discretion to obtain from the Company and the Trustee the information necessary
to determine the amount to be paid to the United States.  Additionally, the
Issuer may, with prior written notice to the Company, (i) review or cause to be
reviewed any determination of the amount to be paid to the United States made by
or on behalf of the Company and (ii) make or retain a Rebate Expert to make the
determination of the amount to be paid to the United States.  The Company hereby
agrees to be bound by any such review or determination, to pay the costs of such
review, including without limitation the reasonable fees and expenses of counsel
or a Rebate Expert retained by the Issuer, and to pay to the Trustee any
additional amounts for deposit in the Rebate Fund required as the result of any
such review or determination.
 
 
21

--------------------------------------------------------------------------------

 
(i) Notwithstanding any provision of this Section 6.10 or the Indenture to the
contrary, the Company shall be liable, and shall indemnify and hold the Issuer
and the Trustee harmless against any liability, for payments due to the United
States pursuant to Section 148(f) of the Code.  Further, the Company
specifically agrees that (i) the Issuer shall not be held liable, or in any way
responsible, and the Company shall indemnify and hold harmless the Issuer
against any liability, for any mistake or error in the filing of the payment or
the determination of the amount due to the United States or for any consequences
resulting from any such mistake or error and (ii) the Trustee shall not be held
liable, or in any way responsible, and the Company shall indemnify and hold
harmless the Trustee against any liability, for any mistake or error by the
Company in the filing of the payment or the determination of the amount due to
the United States or for any consequences resulting from any such mistake or
error by the Company.  The provisions of this paragraph (i) shall survive
termination of this Agreement.  This paragraph (i) shall not constitute a waiver
by the Company of any rights which it may have against any party other than the
Issuer and the Trustee for any liability referred to in this paragraph (i).
 
(j) The Company will adopt and implement written tax compliance procedures to
assure compliance with its Tax Covenants sufficient (i) to monitor the
requirements of Section 148 of the Code; and (ii) to ensure that all
nonqualified bonds are remediated in accordance with requirements of the Code
and the regulations thereunder.


(k) The Company shall follow its tax procedures adopted pursuant to Section
6.10(j) hereof in order to satisfy its Tax Covenants.


(l) The Company shall notify the Issuer and the Trustee of a Determination of
Taxability by reason of an Event Notice as soon as practicable after the
determination that a violation of a Tax Covenant has occurred.


(m) If pursuant to the Company’s procedures the Company determines that it must
take remedial action to cure a violation of a Tax Covenant, it will promptly
notify the Issuer as to the action to be taken.


(n) In the event the Issuer becomes aware of a possible violation of a Tax
Covenant, the Issuer shall have the right, upon notice to the Company, to
conduct its own investigation, and at the sole cost of expense of the Company,
to retain Bond Counsel to determine any and all actions required to remediate
such violation.


(o) The Issuer, the Trustee and the Company recognize that the provisions of
this Section 6.10 are intended to comply with Section 148(f) of the Code and the
regulations thereunder and if as a result of a change in such Section of the
Code or the regulations thereunder or in the interpretation thereof, a change in
this Section 6.10  shall be permitted or necessary to assure continued
compliance with Section 148(f) of the Code and the regulations thereunder, then
with written notice to the Trustee, the Issuer and the Company shall be
empowered to so amend this Section 6.10 and the Issuer may require, by written
notice to the Company and the Trustee, the Company to so amend this Section
6.10, and the Company hereby agrees to consent to, comply with and be bound by
any such amendment to this Section 6.10 to the extent necessary or desirable to
assure compliance with the provisions of Section 148(f) of the Code and the
regulations thereunder; provided that either the Issuer or the Trustee shall
require, prior to any such amendment becoming effective, at the sole cost and
expense of the Company, a written Opinion of Bond Counsel satisfactory to the
Issuer to the effect that either (i) such amendment is required to maintain the
exclusion from gross income under Section 103 of the Code of interest paid and
payable on the Bonds or (ii) such amendment shall not adversely affect the
exclusion from gross income under Section 103 of the Code of interest paid or
payable on the Bonds.
 
 
22

--------------------------------------------------------------------------------

 
(p) Notwithstanding anything herein or in the Indenture to the contrary, the
obligations of the Company under the provisions of this Section 6.10 shall
survive the payment, redemption or defeasance of the Bonds, the resignation or
removal of the Trustee for any reason, and termination of this Agreement.
 
(q) In the event the amount in the Project Fund is insufficient to fund the
Rebate Fund, the Company shall within ten (10) days of receipt of the report
furnished by the Rebate Expert pursuant to paragraph (c) above, pay or cause to
be paid to the Trustee for deposit into the Rebate Fund the difference between
the amount therein and the amount required to fund the Rebate Amount.  If the
Company fails to make or cause any payment required pursuant to this paragraph
(q) to be made when due, the Issuer shall have the right, but shall not be
required, to make such payment to the Trustee on behalf of the Company.  Any
amount advanced by the Issuer pursuant to this paragraph (q) shall be added to
the moneys owing by the Company under this Agreement and shall be payable on
demand with interest as provided in Section 6.21 hereof.
 
(r) Each payment of the Rebate Amount to be paid to the United States shall be
filed with the Internal Revenue Service Center at such address that may be
specified by the Internal Revenue Service.  Each payment shall be accompanied by
Form 8038-T (or such other form required by the Internal Revenue Service
furnished by the Company or the Issuer), executed by the Issuer, and a statement
identifying the Issuer, the date of the issue, the CUSIP number for the Bonds
with the longest maturity (if available) and a copy of the applicable Form 8038.
 
Section 6.11 Public Purpose Covenants.
 
The Company covenants that it will throughout the term of this Agreement operate
and maintain the Prior Project in the manner provided in this Agreement, and
will maintain and preserve the Prior Project as an authorized project under the
Act.


Section 6.12 Agreement Not to Change the Prior Project.
 
The Company agrees that it will not change the Prior Project if any such change
would make inaccurate, in any material respect, the description of the Prior
Project set forth in the documents executed at the time of delivery of the
Refunded Bonds unless (i) the Issuer and the Trustee receive an opinion of Bond
Counsel to the effect that such change is permitted by the Act, the Indenture
and this Agreement, and will not for purposes of federal income taxation
adversely affect the exclusion from gross income of interest on the Bonds; and
(ii) the Prior Project as changed will continue to be a “project” authorized to
be financed by the Act.


 
23

--------------------------------------------------------------------------------

 
Section 6.13 Certificates of No Default and Other Information.
 
The Company shall deliver within 120 days after the close of its Fiscal Year
and, with respect to Section 6.13(d) hereof, on the Date of Issuance to the
Trustee the following:


(a) a certificate executed by a Company Representative to the effect that (i) it
is not aware of any condition, event or act which constitutes a Default and (ii)
it is not aware of any condition, event or act which, with notice or lapse of
time, or both, would constitute such a Default, or, in either case, if any such
condition, event or act exists, specifying the same;


(b) a written description of the present use of the Prior Project and a
description of any anticipated material change in the use of the Prior Project;


(c) a certification to the effect that it is in compliance with its Tax
Covenants; and
 
(d) certificates evidencing that the insurance or self-insurance program
required pursuant to this Agreement (including, without limitation, Article
VII), is in full force and effect, together with copies of any applicable
insurance policies, if requested by the Issuer or the Trustee.
 
Section 6.14 Costs and Expenses.
 
All reasonable expenses in connection with the preparation, execution, delivery
of the Indenture, this Agreement, the Bonds and any other documents in
connection therewith and any recording or filing fees, and in connection with
the preparation, issuance and delivery of the Bonds, the Issuer’s expenses, the
reasonable fees and expenses of Holland & Knight LLP, and the fees and expenses
of the Trustee as set forth in the Indenture shall be paid directly by the
Company.  The Company shall also pay throughout the term of the Bonds the
Issuer’s expenses incurred pursuant to the terms of the Bond Documents.


Section 6.15 Maintain Existence; Covenant Against Sale and Removal.
 
The Company shall maintain its existence as a legal entity and shall not sell,
assign, lease, encumber, transfer or otherwise dispose of (whether in one
transaction or in a series of transactions) substantially all of its assets
without the prior written consent of the Issuer, which consent shall not be
unreasonably withheld; provided however that the Company may merge with or into
or consolidate with any other entity, and this Agreement may be transferred
pursuant to such merger or consolidation without obtaining such consent and
without violating this Section 6.15 provided that with respect to a merger or
consolidation with such other entity (i) the Company causes the proposed
surviving, resulting or transferee company to furnish notice to the Trustee;
(ii) the net worth of the surviving, resulting or transferee company following
the merger, consolidation or transfer is at least 95% of the net worth of the
Company immediately preceding the merger, consolidation or transfer; (iii) any
litigation or investigation in which the surviving, resulting or transferee
company or its officers and directors are involved, and any court,
administrative or other orders to which the surviving, resulting or transferee
company or its officers and directors are subject, relate to matters assumed
from the Company (except in the case where the Issuer is an adverse party) or
arising in the ordinary course of business; (iv) the Issuer receives an opinion
of Bond Counsel to the effect that such merger or consolidation is permitted by
the Act, the Indenture and this Agreement, will not for purposes of federal
income taxation adversely affect the exclusion from gross income of interest on
the Bonds and will not cause a reissuance of the Bonds; (v) the surviving,
resulting or transferee company assumes in writing or by operation of law the
obligations of the Company under this Agreement and the Note; (vi) after the
merger, consolidation or transfer, the Prior Project shall be operated as an
authorized project under the Act;  and (vii) no Default has occurred and is
continuing.


 
24

--------------------------------------------------------------------------------

 
Section 6.16 Governmental Approvals.
 
The Company covenants that it will obtain or cause to be obtained all necessary
approvals and permits from any and all governmental agencies requisite to the
operation of the Prior Project.


Section 6.17 Prohibited Facilities.
 
No proceeds of the Bonds will be used to provide, or to refinance, an airplane,
skybox or other private luxury box, any facility primarily used for gambling, or
any store the principal business of which is the sale of alcoholic beverages for
consumption off premises, land to be used for farming purposes or any health
club facility.


 
25

--------------------------------------------------------------------------------

 
Section 6.18 Financing Statements.
 
The Company shall file or record or cause to be filed or recorded all financing
statements that are required in order to fully protect and preserve the security
interests and the priority thereof and the rights and powers of the Trustee in
connection therewith, including without limitation, all continuation statements
for the purpose of continuing without lapse the effectiveness of (i) those
financing statements which shall have been filed at or prior to the date of
issuance of the Bonds in connection with the security for the Bonds pursuant to
the authority of the applicable Uniform Commercial Code and (ii) any previously
filed continuation statements that shall have been filed as required
herein.  Upon the filing of any such financing statement or continuation
statement, the Company shall promptly notify the Trustee that the same has been
accomplished.  The Company shall promptly, if requested in writing, furnish to
the Trustee prior to or contemporaneously with the filing or recording of any
financing statements and any continuation statements as required hereunder, an
opinion of counsel to the effect that such filings are sufficient to maintain
perfection and priority of the security interests granted in this Indenture.
 
Section 6.19 [Reserved]
 
Section 6.20 [Reserved]
 
Section 6.21 Advances by Issuer.
 
In the event the Company fails to take out or maintain the full insurance
coverage required by Section 7.04 or 7.05 of this Agreement or fails to pay the
charges required to be paid hereunder at or prior to the time they are required
to be paid, the Issuer may (but shall not be obligated to) take out such
required policies of insurance and pay the premiums on the same, and pay such
charges or such other amounts as are necessary to perform the Company’s
obligations hereunder.  In the event that the Issuer takes any of the foregoing
actions, the Issuer shall notify the Company and the Trustee in writing.  All
amounts so advanced therefor by the Issuer shall become an additional obligation
of the Company to the Issuer, which amounts, together with interest thereon at
the rate equal to the interest rate on the Bonds from the date advanced, the
Company agrees to pay on demand.  Any remedy vested in the Issuer for the
collection of loan repayments hereunder shall also be available to the Issuer
for the collection of all such amounts so advanced.


Section 6.22 [Reserved]
 
Section 6.23 Relocation of the Prior Project.
 
The Company shall not relocate the Prior Project or any part thereof outside of
Brevard County, Florida without the prior written consent of an Issuer
Representative and an Opinion of Bond Counsel that the relocation of the Prior
Project outside of Brevard County, Florida will not adversely affect the
tax-exempt status of the Bonds.


Section 6.24 Compliance with Laws.
 
The Company shall comply in all material respects with all laws, ordinances and
regulations, including, without limitation, all zoning and environmental laws,
ordinances and regulations, of any duly constituted authority which if not
complied with, could reasonably be expected to materially adversely affect the
Prior Project or the use thereof.  The Company shall have the right in good
faith to contest or appeal from such laws, ordinances and regulations and any
decision adverse to the Company based thereon, but all costs, fees and expenses
incurred in connection with such proceedings shall be borne by the Company;
provided, however, the Company must first give the Issuer written notice of any
such contest.  The Company agrees that it shall not discriminate or permit any
discrimination in the use of the Prior Project against any person on the grounds
of race, color, religion, gender, age or national origin in any manner
prohibited by the laws of the United States or the State, and shall provide the
State with all information required by law concerning employment practices and
procedures.
 
 
26

--------------------------------------------------------------------------------

 
ARTICLE VII

 
ASSIGNMENT, SELLING, LEASING;
INDEMNIFICATION; INSURANCE
 
Section 7.01 Assignment, Selling and Leasing.
 
To the extent permitted by Section 6.15 hereof, this Agreement may be assigned
and the Prior Project may be sold or leased, as a whole or in part, with the
prior written consent of the Credit Provider, but, so long as a Credit Facility
is in place and no default has occurred and is continuing thereunder, without
the necessity of obtaining the consent of either the Issuer or the Trustee;
provided, however, that no such assignment, sale or lease shall, in the opinion
of Bond Counsel, a copy of which will be provided to the Issuer and the Trustee
prior to such lease or sale, result in interest on any of the Bonds becoming
includable in gross income for federal income tax purposes, or shall otherwise
violate any provisions of the Act; provided further, however, that no such
assignment, sale or lease shall relieve the Company of any of its obligations
under this Agreement nor shall such assignment or sale of the Prior Project as a
whole become effective until such assignee or purchaser agrees to be bound by
the terms of this Agreement.


Section 7.02 Release and Indemnification Covenants.
 
(a) The Company agrees to and does hereby indemnify and hold harmless the
Issuer, any person who “controls” the Issuer (within the meaning of Section 15
of the Securities Act of 1933, as amended), the Trustee and any member,
principal, officer, director, official, agent, employee, and attorney thereof or
of the Issuer, the Trustee or the State (collectively, the “Indemnified
Parties”) against any and all losses, claims, damages or liabilities (including
all costs, expenses and reasonable counsel fees incurred in investigating or
defending such claim) suffered by any of the Indemnified Parties to the extent
caused by, relating to, arising out of, resulting from, or in any way connected
with (i) the condition, use, ownership, possession, conduct, management,
planning, design, acquisition, construction, installation, financing or sale of
the Prior Project or any part thereof including the payment of the Rebate Amount
to the federal government; (ii) any untrue statement of a material fact
contained in information provided by the Company with respect to the
transactions contemplated hereby; (iii) any omission by the Company of a
material fact necessary to be stated therein in order to make such statement not
misleading or incomplete; or (iv) the acceptance or administration by the Issuer
without gross negligence or willful misconduct of its duties under the
Indenture, this Agreement or the Tax Regulatory Agreement.  In case any action
shall be brought against one or more of the Indemnified Parties based upon any
of the above and in respect to which indemnity may be sought against the
Company, such Indemnified Party shall promptly notify the Company in writing,
and except where the Company is the claimant the Company shall assume the
defense thereof, including the employment of counsel reasonably satisfactory to
the Indemnified Party, the payment of all reasonable costs and expenses and the
right to negotiate and consent to settlement.  Any one or more of the
Indemnified Parties shall have the right to employ separate counsel (reasonably
satisfactory to the Company) at the Company’s expense in any such action and to
participate in the defense thereof if, in the reasonable opinion of the
Indemnified Party, a conflict of interest could arise out of the representation
of the parties by the same counsel.  The Company shall not be liable for any
settlement of any such action effected without the Company’s consent, but if
settled with the consent of the Company, or if there is a final judgment for the
claimant on any such action, the Company agrees to indemnify and hold harmless
the Indemnified Parties from and against any loss or liability by reason of such
settlement or judgment.
 
 
27

--------------------------------------------------------------------------------

 
(b) The Company agrees to and does hereby indemnify and hold harmless the
Indemnified Parties against any and all losses, claims, damages or liabilities
(including all costs, expenses, and reasonable counsel fees incurred in
investigating or defending such claim) suffered by any of the Indemnified
Parties and caused by, relating to, arising out of, resulting from, or in any
way connected to an examination, investigation, audit or litigation by the
Internal Revenue Service with respect to the tax-exempt status of interest on
the Bonds or investigation by the Securities Exchange Commission or other state
or federal agency with respect to the sale or distribution of the Bonds.  In the
event of such examination, investigation, audit, or litigation, the Indemnified
Parties shall promptly notify the Company in writing thereof and shall have the
right to employ counsel reasonably satisfactory to the Company at the Company’s
expense, provided that any one or more of the Indemnified Parties shall have the
right to employ separate counsel (reasonably satisfactory to the Company) at the
Company’s expense in any such action and to participate in the defense thereof
if, in the reasonable opinion of the Indemnified Party, a conflict of interest
could arise out of the representation of the parties by the same counsel.  In
such event, the Company shall assume the primary role in responding to and
negotiating with the Internal Revenue Service, but shall inform the Indemnified
Parties of the status of the investigation.  In the event the Company fails to
respond adequately and promptly to any such examination, investigation, audit,
or litigation, the Issuer shall have the right to assume the primary role in
responding to and negotiating with the Internal Revenue Service and shall have
the right to enter into a closing agreement or settlement, for which the Company
shall be liable.


(c) Notwithstanding anything in this Agreement to the contrary which may limit
recourse to the Company or may otherwise purport to limit the Company’s
liability, the provisions of this Section shall control the Company’s
obligations and shall survive repayment of the Bonds.
 
(d) The Issuer and Trustee shall be protected in its or their acting upon any
paper or documents (whether in their original or facsimile form) reasonably
believed by it or them to be genuine, and it or they may conclusively rely upon
the advice of counsel and may (but need not) require further evidence of any
fact or matter before taking any action.  No recourse shall be had by the
Company for any claim based on the Indenture or this Agreement against any
member, officer, employee or agent of the Issuer or the Trustee alleging
personal liability on the part of such person.
 
 
28

--------------------------------------------------------------------------------

 
Notwithstanding anything to the contrary contained herein, the Company shall
have no liability to indemnify an Indemnified Party against losses, claims,
damages or liabilities to the extent resulting from the gross negligence or
willful misconduct of such Indemnified Party.


Section 7.03 Indemnification of Trustee.
 
The Company shall and hereby agrees to fully indemnify the Trustee for, and hold
the Trustee harmless against, any loss, liability, claim, damage or expense
(including the costs and expenses of defending against any claim or liability
and enforcing its rights hereunder) incurred without gross negligence or willful
misconduct by the Trustee and arising out of or in connection with its acting as
Trustee under the Indenture.


Section 7.04 Property Insurance Required.
 
                      The Company agrees, at its sole cost and expense, to keep
all buildings, structures, improvements and personal property related to the
Prior Project (hereinafter the “Property”) insured at all times throughout the
term of this Agreement against loss or damage by fire, lightning, windstorm,
explosion, riot, riot attending a strike, civil commotion, damage from aircraft
and vehicles, and smoke damage and loss or damage from such hazards as are
presently included in so-called “extended coverage” and against vandalism and
malicious mischief and against such other insurable hazards as, under good
insurance practices, from time to time are insured against for similar
properties in the State.  Such insurance shall be in a minimum amount at least
equal to the greater of (i) outstanding principal amount of the Bonds and (ii)
the replacement value thereof (but with regard to the peril of earthquake, such
minimum amount need not exceed $5,000,000), and shall name the Trustee and the
Issuer as additional insureds.


Section 7.05 Liability Coverages Required.
 
                      The Company at its own cost and expense will provide and
keep in force during the term of this Agreement and until payment of the Bonds
in full shall have occurred comprehensive general liability insurance with
respect to bodily injury and property damage with a combined single limit of not
less than $1,000,000 per occurrence and not less than $2,000,000 annual
aggregate, together with not less than $5,000,000 excess liability coverage, and
not less than the amount required by law with respect to workmen’s compensation
insurance, and such other liability insurance as is customarily maintained by
responsible persons or entities owning and operating properties similar to the
Prior Project.  In addition, the Company, at its sole expense, shall provide and
keep in force whenever construction is or major alterations to the Property are
being performed, policies of contingent public liability insurance.  Such
contingent liability insurance shall be a public liability policy covering at
least the hazards of all phases of the construction being performed by the
Company or its contractors, the hazards arising from the ownership and
possession of the Property, and the hazards of any operations, other than
construction, being carried on by the Company on any part of the Prior Project
during the construction period.


 
29

--------------------------------------------------------------------------------

 
The proceeds of all public liability insurance shall be applied to the payment
of any judgment, settlement or liability incurred for risks covered by such
insurance.


Section 7.06 General Insurance Provisions.
 
                      All policies of insurance and renewals thereof required
under this Agreement shall contain provisions complying with the requirements
hereof and shall be issued by such insurer or insurers as shall be financially
responsible, qualified to do business in the State and of recognized
standing.  The Company shall have the right to carry the insurance provided for
in this Agreement or any portion thereof under blanket policies.  All insurance
as to form, amount and insurance broker shall be reasonably satisfactory to the
Issuer.  All policies shall require that no less than thirty (30) days’ written
notice of cancellation or material change will be given to the Trustee.  All
cost of insurance shall be borne by the Company.  On or prior to the date of
issuance of the Bonds, the Company will deliver to the Trustee certificates of
insurance evidencing the insurance which is required by this Agreement.  Any
certificate of insurance furnished pursuant hereto shall set forth the amounts
of insurance and coverage, shall evidence that such amounts are at least equal
to the amounts required by this Article VII and shall evidence that the related
policy or policies of insurance insure against the risks set forth hereinabove,
cannot be adversely modified or canceled without thirty (30) days’ prior written
notice to the Trustee, and have a replacement cost endorsement meeting the
requirements hereof.  All insurance is required commencing from the date hereof
and is to be continued throughout the term of this Agreement.  All property and
liability insurance shall be so written or endorsed as to make the Issuer and
the Trustee additional insureds under such policies as their interests may
appear.  The Company shall not violate or permit to be violated any of the
conditions of the policies of insurance required to be maintained hereunder.


All liability insurance policies covering the Prior Project shall provide, inter
alia, that the Issuer and the Trustee shall not be subject to defenses otherwise
available to the insurer against the insured thereunder.
 
With respect to all policies of insurance which the Company is hereinabove
required to carry:
 
(a) In the event the Company shall fail to maintain the insurance coverage
required by this Agreement, the Issuer or the Trustee may (but shall be under no
obligation to), after ten (10) days written notice to the Company unless cured
within such ten (10) days, contract for the required policies of insurance and
pay the premiums on the same and the Company agrees to reimburse the Issuer or
the Trustee, as the case may be, to the extent of the amounts so advanced with
interest thereon at the maximum rate permitted by law;
 
(b) In the event of loss with respect to the Prior Project or an event which
would constitute loss with respect to the Prior Project, under any policy, the
Company shall give prompt notice thereof to the Issuer and the Trustee, and the
Issuer and the Trustee may make proof of loss if not made promptly by the
Company;
 
 
30

--------------------------------------------------------------------------------

 
(c) Each insurance carrier is hereby authorized and directed to make payments
under each respective insurance policy directly to the Trustee instead of to the
Company or to the Trustee and the Company jointly, and the Company appoints the
Trustee, irrevocably and coupled with an interest, as the Company’s
attorney-in-fact to endorse any draft therefor and make the deposits required by
this Agreement;
 
(d) Each policy of insurance and all renewals thereof are hereby assigned to the
Issuer and the Trustee as their interests may appear as additional security for
payment of the indebtedness hereby secured, and the Company hereby agrees that
any values available thereunder upon cancellation or termination of any of said
policies or renewals, whether in the form of return of premiums or otherwise,
shall be payable to the Issuer and the Trustee as assignee thereof; and
 
(e) If the Issuer or the Trustee becomes the owner of the Prior Project or any
part thereof by foreclosure or otherwise, each such insurance policy, including
all right, title and interest of the Company thereunder, to the extent related
to the Prior Project, shall become the absolute property of the Issuer or the
Trustee.
 
(f) The Company may satisfy the insurance requirements of this Section and
Section 7.04 and 7.05 hereof with a program of self-insurance in accordance with
standard industry practice.
 
Section 7.07 Damage, Destruction or Condemnation.
 
(a) Unless provided otherwise in the Credit Agreement or Bank Mode Credit
Agreement, in the event that at any time during the term of this Agreement the
whole or part of the Prior Project shall be damaged or destroyed, or taken or
condemned by a competent authority for any public use or purpose, or by
agreement between the Company and those authorized to exercise such right, or if
the temporary use of the Prior Project shall be so taken by condemnation or
agreement (a “Loss Event”);
 
(i) the Issuer shall have no right or obligation to rebuild, replace, repair or
restore the Prior Project,
 
 
(ii) the Company shall have no obligation to rebuild, replace, repair or restore
the Prior Project,
 
 
(iii) there shall be no abatement, postponement or reduction in the amounts
payable by the Company under this Agreement, and
 
 
(iv) the Company will promptly give written notice of a material Loss Event to
the Issuer and the Trustee, generally describing the nature and extent thereof.
 
(b) In the event that the whole or a part of the Prior Project is damaged or
destroyed or taken or condemned by a competent authority and the Company does
not rebuild, replace, repair or restore the Prior Project, the Company shall
cause the Bonds to be redeemed pursuant to Section 3.01(i) of the Indenture
unless it receives an opinion of Bond Counsel that the Prior Project would still
constitute an exempt facility within the meaning of Section 142(a)(1) of the
Code or that failure to rebuild would not cause the interest on the Bonds to be
includable in gross income for Federal income tax purposes.
 
 
31

--------------------------------------------------------------------------------

 
In the event that the whole or a part of the Prior Project is damaged or
destroyed or taken or condemned by a competent authority and the Company
rebuilds, replaces, repairs or restores the Prior Project, the Company shall do
so at its own cost and expense (including, without limitation, from amounts
deposited into the Project Fund).  The Company shall not by reason of payment of
any such excess costs be entitled to any reimbursement from the Issuer, the
Trustee or any Bondholder, nor shall the amounts payable by the Company under
this Agreement be abated, postponed or reduced.  Any such rebuilding,
replacement, repair, restoration or substitution shall:
 
(i) to the extent the Company rebuilds, replaces, repairs, restores or
substitutes for the Prior Project as a result of such Loss Event, such
rebuilding, replacement, repair, restoration or substitution shall automatically
be deemed to be included in the Prior Project for all purposes under the Bond
Documents;
 
(ii) not change the nature of the Prior Project as an authorized project as
defined in and as contemplated by the Act, nor change the nature of the Prior
Project so that it would not constitute an exempt facility within the meaning of
Section 142(a)(1) of the Code; and
 
(iii) be effected with due diligence in a good and workmanlike manner, in
compliance with all applicable legal requirements and be promptly and fully paid
for by the Company in accordance with the terms of the applicable contract(s)
therefor.
 
(c) The Issuer and the Company shall cooperate and consult with each other in
all matters pertaining to the settlement, compromise, arbitration or adjustment
of any claim or demand on account of any Loss Event, but the settlement,
compromise, arbitration or adjustment of any such claim or demand shall be
subject to the approval only of the Company.
 
(d) Any proceeds received by or payable to the Company or the Issuer as a result
of a Loss Event (whether from insurance, as a condemnation award or otherwise)
shall, unless used to redeem Bonds, be deposited into the Project Fund.
 
Section 7.08 Issuer to Grant Security Interest to Trustee.
 
The parties hereto agree that pursuant to the Indenture, the Issuer shall assign
to the Trustee, in order to secure payment of the Bonds, all of the Issuer's
right, title and interest in and to this Agreement, except for Reserved Rights.
 
 
32

--------------------------------------------------------------------------------

 
ARTICLE VIII
 
DEFAULTS AND REMEDIES
 
Section 8.01 Defaults Defined.
 
The following shall be “Defaults” under this Agreement and the term “Default”
shall mean, whenever it is used in this Agreement, any one or more of the
following events:


(a) Failure by the Company to provide the Issuer with moneys sufficient to pay,
or otherwise cause to be paid, when due, interest on any Bond.


(b) Failure by the Company to provide the Issuer with moneys sufficient to pay,
or otherwise cause to be paid, when due, the principal of, or premium, if any,
on, any Bond, whether at the stated maturity thereof or upon proceedings for
redemption thereof, or upon the maturity thereof by declaration.


(c) Failure by the Company to provide the Issuer with moneys sufficient to pay,
or otherwise cause to be paid, when due, the Purchase Price of any Bond at the
time required by Section 4.01 or 4.02 of the Indenture.


(d) Failure by the Company to provide the Issuer with moneys sufficient to pay,
or otherwise cause to be paid, when due, any other amount due pursuant to
Section 4.02(a) or (e) hereof.


(e) Failure by the Company to observe and perform any covenant, condition or
agreement on its part to be observed or performed, other than as referred to in
Sections 8.01(a) through 8.01(d) hereof, for a period of thirty (30) days after
written notice specifying such failure and requesting that it be remedied shall
have been given to the Company by the Issuer or the Trustee, unless the Issuer
and the Trustee shall agree in writing to an extension of such time prior to its
expiration; provided, however, if the failure (other than a failure to satisfy a
monetary obligation) stated in the notice cannot be corrected within the
applicable period, the Issuer and the Trustee will not unreasonably withhold
their consent to an extension of such time if corrective action is instituted by
the Company within the applicable period and diligently pursued until such
failure is corrected.


(f) The dissolution or liquidation of the Company, except as authorized by
Section 2.02 or Section 6.15 hereof, or the voluntary initiation by the Company
of any proceeding under any federal or state law relating to bankruptcy,
insolvency, arrangement, reorganization, readjustment of debt or any other form
of debtor relief, or the initiation against the Company of any such proceeding
which shall remain undismissed for sixty (60) days, or failure by the Company to
promptly have discharged any execution, garnishment or attachment of such
consequence as would impair the ability of the Company to carry on its
operations at the Prior Project, or assignment by the Company for the benefit of
creditors, or the entry by the Company into an agreement of composition with its
creditors or the failure generally by the Company to pay its debts as they
become due.


 
33

--------------------------------------------------------------------------------

 
(g) The occurrence of a Default under the Indenture.


The provisions of subsection (b) of this Section are subject to the following
limitation:  if by reason of force majeure the Company is unable in whole or in
part to carry out any of its agreements contained herein (other than its
obligations referred to in Sections 8.01(a) through 8.01(d) hereof or other
monetary obligations), the Company shall not be deemed in Default during the
continuance of such inability.  The term “forcemajeure”  as used herein shall
mean, without limitation, the following:  acts of God; strikes or other
industrial disturbances; acts of public enemies; orders or restraints of any
kind of the government of the United States of America or of the State or of any
of their departments, agencies or officials, or of any civil or military
authority; insurrections; riots; landslides; earthquakes; fires; storms;
droughts; floods; explosions; breakage or accident to machinery, transmission
pipes or canals; and any other cause or event not reasonably within the control
of the Company.  The Company agrees, however, to remedy with all reasonable
dispatch the cause or causes preventing the Company from carrying out its
agreement, provided that the settlement of strikes and other industrial
disturbances shall be entirely within the discretion of the Company and the
Company shall not be required to settle strikes, lockouts and other industrial
disturbances by acceding to the demands of the opposing party or parties when
such course is in the judgment of the Company unfavorable to the Company.


Section 8.02 Remedies on Default.
 
Whenever any Default referred to in Section 8.01 hereof shall have happened and
be continuing, the Trustee, or the Issuer with the written consent of the
Trustee, may take one or any combination of the following remedial steps:


(a) If the Trustee has declared the Bonds immediately due and payable pursuant
to Section 9.02 of the Indenture, by written notice to the Company, declare an
amount equal to all amounts then due and payable on the Bonds, whether by
acceleration of maturity (as provided in the Indenture) or otherwise, to be
immediately due and payable as liquidated damages under this Agreement and not
as a penalty, whereupon the same shall become immediately due and payable;


(b) Have reasonable access to and inspect, examine and make copies of the books
and records and any and all accounts, data and income tax and other tax returns
of the Company relating to the Prior Project during regular business hours of
the Company and upon reasonable prior notice, if reasonably necessary in the
opinion of the Trustee; or


(c) Take whatever action at law or in equity may appear necessary or desirable
to collect the amounts then due and thereafter to become due, or to enforce
performance and observance of any obligation, agreement or covenant of the
Company under this Agreement.


Any amounts collected pursuant to action taken under this Section (other than
moneys collected in connection with the Issuer’s Reserved Rights, which amounts
may be paid directly to the Issuer) shall be paid into the Bond Fund and applied
in accordance with the provisions of the Indenture.


 
34

--------------------------------------------------------------------------------

 
Section 8.03 Additional Issuer Remedies on Default.
 
In addition to the remedies permitted by Section 8.02 hereof and by law, the
following shall constitute additional and, with respect to Section 8.03(a),
exclusive, remedies of the Issuer:


(a) upon the occurrence of any of the following, the Company shall, at the
direction of the Issuer, prepay all amounts due hereunder in full together with
interest accrued and to accrue to the redemption date, so as to effect the
mandatory redemption of the Bonds pursuant to Section 3.01(ii) of the Indenture:
(i) the Company ceases to operate the Prior Project or ceases to cause the Prior
Project to be operated as an authorized project under the Act, in either case,
for twelve (12) consecutive months, without first obtaining the written consent
of the Issuer, or (ii) any representation or warranty of the Company in this
Agreement or in any other document furnished in connection with this Agreement
proves to have been false or misleading in any material respect when made.  The
Issuer shall give notice to the Company, the Trustee and, if applicable, any
Credit Facility Provider, Bank or Administrative Agent in place with respect to
the Bonds, of any such occurrence, whereupon the Trustee shall give notice to
the Bondholders of the redemption of the Bonds pursuant to the terms of the
3.01(ii) of the Indenture and will set a redemption date pursuant to the terms
of the Indenture, but in no event later than 60 days after the Issuer gives
notice to the Trustee of the occurrence.  The prepayment of all amounts due
hereunder shall be due and payable on the second Business Day next preceding the
redemption date for the Bonds.  Prepayment by the Company pursuant to this
Section shall be in an amount sufficient, together with other funds on deposit
with the Trustee which are available for such purpose, to redeem the Bonds then
Outstanding and to pay (i) all other amounts due hereunder, (ii) all
Administration Expenses accrued and to accrue through the redemption date and
(iii) any other expenses and fees required to satisfy and discharge the
Indenture.
 
(b) in addition to the remedy specified in paragraph (a) above, if the Company
commits a breach or threatens to commit a breach of any of the provisions of
this Agreement or of any of the other Bond Documents, the Issuer shall have the
right and remedy, without posting bond or other security, to have the provisions
of this Agreement specifically enforced by any court having equity jurisdiction,
it being acknowledged and agreed that any such breach or threatened breach will
cause immediate and irreparable injury to the Issuer and that money damages will
not provide an adequate remedy therefor.
 
The exercise of rights under Section 8.03(b) shall not preclude the Issuer’s
exercise of rights under Section 8.03(a) above and shall not diminish the
Trustee’s right to enforce specific performance, if appropriate, of the Bond
Documents.
 
Section 8.04 No Remedy Exclusive.
 
Subject to Section 9.02 of the Indenture, no remedy herein conferred upon or
reserved to the Issuer or the Trustee is intended to be exclusive of any other
available remedy or remedies, but each and every such remedy shall be cumulative
and shall be in addition to every other remedy given under this Agreement or now
or hereafter existing at law or in equity.  No delay or omission to exercise any
right or power accruing upon any Default shall impair any such right or power or
shall be construed to be a waiver thereof, but any such right or power may be
exercised from time to time and as often as may be deemed expedient.  In order
to entitle the Issuer or the Trustee to exercise any remedy reserved to it in
this Article, it shall not be necessary to give any notice, other than such
notice as may be required in this Article or by applicable law.  Such rights and
remedies as are given the Issuer hereunder shall also extend to the Trustee, and
the Trustee and the Owners of the Bonds, subject to the provisions of the
Indenture, shall be entitled to the benefit of all covenants and agreements
herein contained.


 
35

--------------------------------------------------------------------------------

 
Section 8.05 Agreement to Pay Attorneys’ Fees and Expenses.
 
In the event the Company should default under any of the provisions of this
Agreement and the Issuer should employ attorneys or incur other expenses for the
collection of payments required hereunder or the enforcement of performance or
observance of any obligation or agreement on the part of the Company herein
contained, the Company agrees that it will on demand therefor pay to the Issuer
the reasonable fee of such attorneys and such other reasonable expenses actually
incurred by the Issuer.


Section 8.06 No Additional Waiver Implied by One Waiver.
 
In the event any agreement contained in this Agreement should be breached by
either party and thereafter waived by the other party, such waiver shall be
limited to the particular breach so waived and shall not be deemed to waive any
other breach hereunder.


Section 8.07 Default by Issuer - Limited Liability.
 
Notwithstanding any provision to the contrary set forth in this Agreement, no
provision of this Agreement shall be construed so as to give rise to a pecuniary
liability of the Issuer or its members or to give rise to a charge upon the
general credit of the Issuer or such members; the liability of the Issuer
hereunder shall be limited to its interest in this Agreement and the lien of any
judgment shall be restricted thereto.  There shall be no other recourse against
the Issuer or any other property now or hereafter owned by it.  No recourse
shall be had or any claim based on this Agreement or the Bonds or any document
delivered pursuant to this Agreement or the Bonds against any member, officer or
employee, past, present or future, of the Issuer or of any successor body,
either directly or through the Issuer or any such successor body, under any
constitutional provision, statute or rule of law or by the enforcement of any
assessment or penalty or otherwise.  This Section 8.07 shall not relieve the
Company of any liability or obligation under any instrument relating to this
Agreement, the Indenture, or any other Bond Document.  In the performance of the
agreements of the Issuer herein contained, any obligation it may incur for the
payment of money shall not be a debt or obligation of the State or any political
subdivision thereof.  The Issuer does not assume general liability for the
repayment of the Bonds or for the costs, fees, penalties, taxes, interest,
charges, insurance or any other payments recited herein, but shall be obligated
to pay the same only out of the amounts payable by the Company hereunder.  The
Issuer shall not be required to do any act whatsoever or exercise any diligence
whatsoever to mitigate the damages to the Company if a Default shall occur
hereunder.  Nothing herein shall preclude the Company from proceeding against
the Issuer for specific performance (or other equitable remedy in the nature of
specific performance) of the Issuer’s obligations hereunder.


 
36

--------------------------------------------------------------------------------

 
ARTICLE IX
 
MISCELLANEOUS
 
Section 9.01 Term of Agreement.
 
This Agreement shall remain in full force and effect from the date hereof to and
including October 1, 2024 or until such time as all of the Bonds and the fees
and expenses of the Issuer and the Trustee and all amounts payable to the Credit
Provider under the Credit Agreement shall have been fully paid or provision made
for such payments, whichever is later; provided, however, that this Agreement
may be terminated prior to such date pursuant to Article V of this Agreement,
but in no event before all of the obligations and duties of the Company
hereunder have been fully performed, including, without limitation, the payments
of all costs and fees mandated hereunder.


Section 9.02 Notices.
 
All notices, requests, certificates or other communications hereunder shall be
sufficiently given and shall be deemed given when delivered or mailed by
certified or registered mail, postage prepaid, addressed as follows:


If to the Issuer:
Brevard County, Florida

2725 Judge Fran Jamieson Way
Building C
Viera, Florida 32940
Attention:  County Administrator


If to the Trustee:
Delivery Office (for Bond Tenders):

The Bank of New York Mellon Trust
 Company, N.A.
111 Sanders Creek Parkway
East Syracuse, NY 13057
Attention: Corporate Trust - Reorg


Principal Office (for all other purposes):
The Bank of New York Mellon Trust
 Company, N.A.
10161 Centurion Parkway
Jacksonville, FL 32256
Attn:  Craig Kaye


 
37

--------------------------------------------------------------------------------

 
If to the Company:
Pivotal Utility Holdings, Inc.

 
c/o AGL Resources Inc.

 
Ten Peachtree Place

 
Atlanta, Georgia  30309

 
Attention: Treasurer

 
 
 
with a copy to:
Pivotal Utility Holdings, Inc.

 
c/o AGL Resources Inc.

 
Ten Peachtree Place

 
Atlanta, Georgia  30309

 
Attention: General Counsel



If to Fitch:
Fitch, Inc.

One State Street Plaza
New York, New York 10004
Attention: Structured Finance


If to Moody’s:
Moody’s Investors Service, Inc.

7 World Trade Center
250 Greenwich Street
New York, New York 10007
Attention:  Municipal Structured Products Group


If to S&P:
Standard & Poor’s Ratings Services, a division of The McGraw-Hill Companies,
Inc.

55 Water Street, 42nd Floor
New York, New York 10041
Attention:  LOC Surveillance
Email:  nyloc@standardandpoors.com


A duplicate copy of each notice, certificate or other communication given
hereunder by the Issuer or the Company shall also be given to the Trustee and
the Credit Provider (if any).  The Issuer, the Company, the Trustee, and the
Credit Provider (if any) may, by written notice given hereunder, designate any
further or different addresses to which subsequent notices, certificates or
other communications shall be sent.


Section 9.03 Binding Effect.
 
This Agreement shall inure to the benefit of and shall be binding upon the
Issuer, the Company, the Credit Provider (if any), the Trustee, the Owners of
Bonds and their respective successors and assigns, subject, however, to the
limitations contained in Section 2.02(b) hereof.


Section 9.04 Severability.
 
In the event any provision of this Agreement shall be held invalid or
unenforceable by any court of competent jurisdiction, such holding shall not
invalidate or render unenforceable any other provision hereof.


Section 9.05 Amounts Remaining in Funds.
 
Subject to the provisions of Section 6.11 of the Indenture, it is agreed by the
parties hereto that any amounts remaining in any account of the Bond Fund, the
Project Fund, or any other fund (other than the Rebate Fund) created under the
Indenture upon expiration or earlier termination of this Agreement, as provided
in this Agreement, after payment in full of the Bonds (or provision for payment
thereof having been made in accordance with the provisions  of the Indenture)
and the fees and expenses of the Issuer in accordance with this Agreement and
the Trustee in accordance with the Indenture, shall belong to and be paid to the
Company by the Trustee.


 
38

--------------------------------------------------------------------------------

 
Section 9.06 Amendments, Changes and Modifications.
 
Subsequent to the issuance of Bonds and prior to their payment in full (or
provision for the payment thereof having been made in accordance with the
provisions of the Indenture), and except as otherwise herein or in the Indenture
expressly provided, this Agreement may not be effectively amended, changed,
modified, altered or terminated without the written consent of the Trustee and,
prior to the Credit Facility Termination Date and payment of all amounts payable
to the Credit Provider under the Credit Agreement, the consent of the Credit
Provider, in accordance with the provisions of the Indenture.


Section 9.07 Execution in Counterparts.
 
This Agreement may be simultaneously executed in several counterparts, each of
which shall be an original and all of which shall constitute but one and the
same instrument.


Section 9.08 Applicable Law.
 
This Agreement shall be governed by and construed in accordance with the laws of
the State.


Section 9.09 Captions.
 
The captions and headings in this Agreement are for convenience only and in no
way define, limit or describe the scope or intent of any provisions or Sections
of this Agreement.


Section 9.10 Survival of Issuer Reserved Rights.
 
The Reserved Rights and the Issuer’s ability to enforce the Reserved Rights will
survive the termination of this Agreement so long as the Bonds are Outstanding.


Section 9.11 Company Representative.
 
Whenever under the provisions of this Agreement the approval of the Company is
required or the Issuer or the Trustee is required to take some action at the
request of the Company, such approval or such request shall be given for the
Company by the Company Representative, and the Issuer or Trustee may rely upon
the approval of such Authorized the Company Representative or act upon such
request and neither party hereto shall have any complaint against the other or
against the Trustee as a result of any such action taken.


 
39

--------------------------------------------------------------------------------

 
Section 9.12 Intention of Parties.
 
It is the express intention of the parties hereto that the purchase, sale or
transfer of any Bonds, as provided in the Indenture, shall not constitute or be
construed to be the extinguishment of any Bonds or the indebtedness represented
thereby (except to the extent any such Bonds may be canceled pursuant to the
Indenture) or the reissuance of any Bonds or the refunding of any indebtedness
represented thereby.


Section 9.13 Company to Perform Certain Covenants Under Indenture.
 
The Company acknowledges that it has received an executed copy of the Indenture,
and that it is familiar with its provisions, and agrees to be bound to the
fullest extent permitted by law to all provisions thereof directly or indirectly
relating to it, and that, as the Company under this Agreement, it will take all
such actions as are required or contemplated of it under the Indenture to
preserve and protect the rights of the Trustee and of the Bondholders thereunder
and that it will not take or effect any action which would cause a default
thereunder or jeopardize such rights.  It is agreed by the Company and the
Issuer that any redemption of Bonds prior to maturity shall be effected as
provided in the Indenture.


Section 9.14 Amendments to Law.
 
A reference herein to a statute or to a regulation issued by a governmental
authority includes the statute or regulation in force as of the date hereof,
together with all amendments and supplements thereto and any statute or
regulation substituted for such statute or regulation, unless the specific
language or the context of the reference herein clearly includes only the
statute or regulation in force as of the date hereof.  A reference herein to a
governmental authority, department, board, commission or other public body or to
a public officer includes an entity or officer which or who succeeds to
substantially the same functions as those performed by such public body or
officer as of the date hereof, unless the specific language or the context of
the reference herein clearly includes only such public body or public officer as
of the date hereof.


Section 9.15 Right to Cure Defaults Under Indenture.
 
With regard to any default under the Indenture concerning which notice is given
to the Issuer and the Company under the provisions of the Indenture, the Issuer
hereby grants the Company full authority for the account of the Issuer to
perform any covenant or obligation alleged in said notice to constitute such
default, in the name and stead of the Issuer with full power to do any and all
things and acts to the same extent that the Issuer could do and perform any such
things and acts and with power of substitution.




[Signature Page Follows]

 
40

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Issuer and the Company have caused this Agreement to be
executed in their respective names and their respective seals to be hereunto
affixed and attested by their duly authorized officers, all as of the date first
above written.


BREVARD COUNTY, FLORIDA






By:     /s/
                                                                         
Chairman, Board of County Commissioners


(SEAL)


Attest:






By:__/s/________________________
Clerk of the Circuit Court









(Signature Page - Loan Agreement)
 
 

--------------------------------------------------------------------------------

 

PIVOTAL UTILITY HOLDINGS, INC.






By:     /s/ Paul R. Shlanta                                             
Name:                 Paul R. Shlanta
Title:                   Executive Vice President and
    General Counsel







(Signature Page - Loan Agreement)
 
 

--------------------------------------------------------------------------------

 

EXHIBIT A


REQUISITION NO. ____




TO:           The Bank of New York Mellon Trust Company, N.A., as Trustee under
the Trust Indenture dated as of February 1, 2013 (the “Indenture”) between
Brevard County, Florida and the Trustee.


This requisition, including the detailed disbursement schedule attached hereto
as Schedule A and made a part hereof, is made pursuant to Section 6.06 of the
Indenture.  Capitalized terms used in this requisition and not otherwise defined
herein shall have the meanings specified for them in the Indenture.


I, an Authorized Officer of Pivotal Utility Holdings, Inc. (the “Company”),
HEREBY CERTIFY that the Trustee is hereby authorized and directed to make
payment from the Project Fund as specified herein.


1a.           The name and address of Person(s) to whom payment is to be made:
See Schedule A.


1b.           The date on which such advance is requested is ________________.


2.           The amount to be paid (which amount reflects a holdback in the
Project Fund until completion, as required by Section 6.06 of the Indenture):


Non Construction Amount
Requested:                                        $___________
Construction Costs
Incurred:                                                         $___________
Less Applicable
Holdback:                                                             (____________)
Construction Amount Requested
Per General Contractor’s
Invoice:                                                   $___________


Total Amount
Requested:                                                                $___________


3.           Attached hereto is a summary statement setting forth, with respect
to each budget category of Costs of the Prior Project in question, the then
current estimate of Costs relating thereto and the total amount heretofore
disbursed with respect to such budget category (exclusive of the amount being
requisitioned hereby):


See Schedule A.


4.           The amount being requisitioned under this Requisition is due and
unpaid.
 
 
 

--------------------------------------------------------------------------------

 
5.           The obligation to be paid under this Requisition was properly
incurred and is a proper charge against the Project Fund.


6.           Attached hereto are bills of sale for all personal property covered
by this Requisition and invoices representing any work completed.


7.           The Prior Project is being reconstructed on schedule, within budget
and in full compliance with all applicable approvals and that the amount
remaining in the Project Fund after the payment of this Requisition will be
sufficient to pay all remaining Costs of the Prior Project in question.


8.           The work, material or other purchased items to which the payment
covered by this Requisition relates has been accomplished, delivered or
installed in a manner satisfactory to the Borrower and the amount to be paid
pursuant to this Requisition does not exceed the obligation on account of which
the payment is to be made.


9.           With respect to items covered by this Requisition, there are no
vendors’, mechanics’, or other liens, bailment leases and conditional sales
contracts which should be satisfied or discharged before the payments as
requisitioned herein are made, or which will not be discharged before the
payments requisitioned herein are made, or which will not be discharged by such
payment.


10.           The work remaining can be completed within the time set forth in
the construction schedule.


11.           Attached hereto are acknowledgements of payment and waivers of
lien from all persons supplying labor or materials for all lienable work done
and materials delivered through the date of the previous requisition, except to
the extent previously delivered.


12.           This Requisition (choose one) does/does not relate to the
rebuilding, replacement, repair or restoration of the Prior Project funded from
the proceeds of insurance or condemnation proceeds deposited into the Project
Fund pursuant to Section 7.07 of the Agreement.  If it does relate to such
rebuilding, replacement, repair or restoration of the Prior Project, the
Borrower has satisfied each of the requirements which are specified by such
Section.
 
 
 

 

  Exhibit A
Page 2
 

--------------------------------------------------------------------------------

 

This _______ day of ___________, 20____.




PIVOTAL UTILITY HOLDINGS, INC.






By:                                                                           
Company Representative




 
 
 

Exhibit A
Page 3 
 
 

--------------------------------------------------------------------------------

 